        Case 2:20-bk-52286                   Doc 1            Filed 05/02/20 Entered 05/05/20 09:20:52                            Desc Main
                                                              Document     Page 1 of 56
 Fill in this information to identify your case:
                                                                                                                                  FILED
 United States Bankruptcy Court for the:
                                                                                                                                  MAY O2 7020
 SOUTHERN DISTRICT OF OHIO                                                                                                       . RICHARD JONES
                                      (State)                                                                                 ~- CLERK OF COURT
 Case number (If known):   ___________                              Chapter you are filing under:                             p,S, BANKRUPTCY COURT

                     D Check if this is an                          ef   Chapter?
                           amended filing                           D Chapter 11
                                                                    D Chapter 12
                                                                    D Chapter 13



Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                           04/20

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together-called a
joint case-and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, "Do you own a car,"
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 1 in all of the forms.
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.


j§fI         Identify Yourself

                                      About Debtor 1:                                                About Debtor 2 (Spouse Only In a Joint Case):
i 1. Your full name
     Write the name that is on your
     government-issued picture
                                        DEREK
                                       First name                                                    First name
     identification (for example,
     your driver's license or           LEE
     passport).                        Middle name                                                   Middle name
     Bring your picture                CRABTREE
     identification to your meeting    Last name                                                     Last name
     with the trustee.
                                       Suffix (Sr., Jr., II, Ill)                                    Suffix (Sr., Jr., II, Ill)




 2. All other names you
     have used in the last 8           First name                                                    First name
     years
     Include your married or           Middle name                                                   Middle name
     maiden names.
                                       Last name                                                     Last name


                                       First name                                                    First name

                                       Middle name                                                   Middle name

                                       Last name                                                     Last name




Official Form 101                                  Voluntary Petition for Individuals Filing for Bankruptcy                               page 1
           Case 2:20-bk-52286                   Doc 1           Filed 05/02/20 Entered 05/05/20 09:20:52                          Desc Main
                                                                Document     Page 2 of 56
              DEREK        LEE                      CRABTREE                                     Case number (ff known), _ _ _ _ _ _ _ _ _ _ _ _ __
Debtor 1
              First Name   Middle Name              Last Name




 3.   Only the last 4 digits of
      your Social Security               XXX         xx - -1- -8- -3- -2-                              XXX          XX -
      number or federal                  OR                                                            OR
      Individual Taxpayer
      Identification number              9 xx - xx              --------                               9xx - xx
      (ITIN)

                                         About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):


 4.   Any business names
      and Employer                       wl     I have not used any business names or EINs.            D      I have not used any business names or EINs.
      Identification Numbers
      (EIN) you have used in
      the last 8 years                   Business name                                                 Business name

      Include trade names and
      doing business as names            Business name                                                 Business name




                                         EIN                                                           EIN



                                         EIN                                                           EIN




 s. Where you live                                                                                     If Debtor 2 lives at a different address:



                                         2686 PRENDERGAST PLACE
                                         Number          Street                                        Number         Street




                                          REYNOLDSBURG                        OH       43068
                                         City                                 State   ZIP Code         City                                  State     ZIP Code

                                          FAIRFIELD COUNTY
                                         County                                                        County


                                         If your mailing address is different from the one             If Debtor 2's mailing address is different from
                                         above, fill it in here. Note that the court will send         yours, fill it in here. Note that the court will send
                                         any notices to you at this mailing address.                   any notices to this mailing address.



                                         Number          Street                                        Number         Street



                                         P.O. Box                                                      P.O. Box



                                         City                                 State   ZIP Code         City                                  State     ZIP Code




 Official Form 101                                  Voluntary Petition for Individuals Filing for Bankruptcy                                  page 2
           Case 2:20-bk-52286                    Doc 1           Filed 05/02/20 Entered 05/05/20 09:20:52                             Desc Main
                                                                 Document     Page 3 of 56
               DEREK        LEE                      CRABTREE                                         Case number (itknownJ. _ _ _ _ _ _ _ _ _ _ _ _ __
Debtor 1
               First Name   Middle Name              Last Name




: 6.   Why you are choosing               Check one:                                                       Check one:
       this district to file for
       bankruptcy                         w:I   Over the last 180 days before filing this petition,        D   Over the last 180 days before filing this petition,
                                                I have lived in this district longer than in any               I have lived in this district longer than in any
                                                other district.                                                other district.

                                          D     I have another reason. Explain.                            D   I have another reason. Explain.
                                                (See 28 U.S.C. § 1408.)                                        (See 28 U.S.C. § 1408.)




              Tell the Court About Your Bankruptcy Case


 7.    The chapter of the                 Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
       Bankruptcy Code you                for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
       are choosing to file
                                          0     Chapter 7
       under
                                          D     Chapter 11

                                          D     Chapter 12

                                          D     Chapter 13


 s. How you will pay the fee              DI will pay the entire fee when I file my petition. Please check with the clerk's office in your
                                                local court for more details about how you may pay. Typically, if you are paying the fee
                                                yourself, you may pay with cash, cashier's check, or money order. If your attorney is
                                                submitting your payment on your behalf, your attorney may pay with a credit card or check
                                                with a pre-printed address.

                                          D     I need to pay the fee in installments. If you choose this option, sign and attach the
                                                Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

                                          0     I request that my fee be waived (You may request this option only if you are filing for Chapter 7.
                                                By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
                                                less than 150% of the official poverty line that applies to your family size and you are unable to
                                                pay the fee in installments). If you choose this option, you must fill out the Application to Have the
                                                Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.
_________________________ ___ __ _____________ ____ __ _____________       ,   ,,   ,",                                     ,   ,




 9.    Have you filed for                 fia' No
       bankruptcy within the
       last 8 years?                      D Yes.       District _ _ _ _ _ _ _ _ _ _ When              _ _ _ _ _ _ Case number _ _ _ _ _ _ _ _ __
                                                                                                      MM/ DD/YYYY

                                                       District _ _ _ _ _ _ _ _ _ _ When              _ _ _ _ _ _ Case number _ _ _ _ _ _ _ _ __
                                                                                                      MM/ DD/YYYY

                                                       District _ _ _ _ _ _ _ _ _ _ When              _ _ _ _ _ _ Case number _ _ _ _ _ _ _ _ __
                                                                                                      MM/ DD/YYYY




  Official Form 101                                  Voluntary Petition for Individuals Filing for Bankruptcy                                     page 3
           Case 2:20-bk-52286                     Doc 1              Filed 05/02/20 Entered 05/05/20 09:20:52                             Desc Main
                                                                     Document     Page 4 of 56

Debtor 1        DEREK              LEE                   CRABTREE                                         Case number (ii known),_ _ _ _ _ _ _ _ _ _ _ _ __
                First Name     Middle Name               Last Name




 10. Are any bankruptcy                      0 No
       cases pending or being
       filed by a spouse who is              D Yes.        Debtor _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Relationship to you
       not filing this case with                           District _ _ _ _ _ _ _ _ _ _ When              _ _ _ _ _ _ Case number, if known _ _ _ _ _ _ __
       you, or by a business                                                                              MM/DD /YYYY
       partner, or by an
       affiliate?
                                                           Debtor _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Relationship to you
                                                           District _ _ _ _ _ _ _ _ _ _ When                                Case number, if known_ _ _ _ _ _ __
                                                                                                          MM/DD/YYYY



 11. Do you rent your                        D No.         Go to line 12.
       residence?                            li2I Yes.     Has your landlord obtained an eviction judgment against you?

                                                           wl    No. Go to line 12.
                                                           D     Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
                                                                 part of this bankruptcy petition.



               Report About Any Businesses You Own as a Sole Proprietor


 12.   Are you a sole proprietor             el No. Go to Part 4.
       of any full- or part-time
       business?                             D Yes. Name and location of business
       A sole proprietorship is a
       business you operate as an
                                                         Name of business, if any
       individual, and is not a
       separate legal entity such as
       a corporation, partnership, or
                                                         Number              Street
       LLC.
       If you have more than one
       sole proprietorship, use a
       separate sheet and attach it
       to this petition.
                                                          City                                                    State        ZIP Code


                                                         Check the appropriate box to describe your business:
                                                         D   Health Care Business (as defined in 11 U.S.C. § 101(27A))

                                                         D   Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))

                                                         D   Stockbroker (as defined in 11 U.S.C. § 101 (53A))

                                                         D   Commodity Broker (as defined in 11 U.S.C. § 101 (6))

                                                         D   None     of the above
                                                               ........................................

                                             If you are filing under Chapter 11, the court must know whether you are a small business debtor or a debtor
 13.   Are you filing under                  choosing to proceed under Subchapter V so that it can set appropriate deadlines. If you indicate that you
       Chapter 11 of the                     are a small business debtor or you are choosing to proceed under Subchapter V, you must attach your
       Bankruptcy Code, and                  most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or
       are you a small business              if any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1 )(B).
       debtor or a debtor as
       defined by 11 U.S. C. §               0   No. I am not filing under Chapter 11.
       1182(1)?
                                             D No.       I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in
       For a definition of small                         the Bankruptcy Code.
       business debtor, see
       11 u.s.c. § 101 (51D).                D Yes. I am filing under Chapter 11, I am a small business debtor according to the definition in the
                                                         Bankruptcy Code, and I do not choose to proceed under Subchapter V of Chapter 11.

                                             D Yes.      I am filing under Chapter 11, I am a debtor according to the definition in § 1182(1) of the
                                                         Bankruptcy Code, and I choose to proceed under Subchapter V of Chapter 11.


 Official Form 101                                       Voluntary Petition for Individuals Filing for Bankruptcy                                      page 4
           Case 2:20-bk-52286                  Doc 1             Filed 05/02/20 Entered 05/05/20 09:20:52                                     Desc Main
                                                                 Document     Page 5 of 56
                DEREK          LEE                   CRABTREE                                           Case number (if known,) _ _ _ _ _ _ _ _ _ _ _ _ _ __
Debtor 1
                First Name    Middle Name            Last Name




               Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention


 14.   Do you own or have any               ia°No
       property that poses or is
       alleged to pose a threat             D Yes.    What is the hazard?
       of imminent and
       identifiable hazard to
       public health or safety?
       Or do you own any
       property that needs                            If immediate attention is needed, why is it needed? _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
       immediate attention?
       For example, do you own
       perishable goods, or livestock
       that must be fed, or a building
       that needs urgent repairs?
                                                      Where is the property? , - - - , - - - - - - - - , - - - - - - - - - = - - - - - - - - - - - - - - - - - - - - - - - -
                                                                                 Number           Street




                                                                                 City                                                 State        ZIP Code




  Official Form 101                                  Voluntary Petition for Individuals Filing for Bankruptcy                                             page 5
           Case 2:20-bk-52286                      Doc 1           Filed 05/02/20 Entered 05/05/20 09:20:52                                 Desc Main
                                                                   Document     Page 6 of 56

                DEREK          LEE                     CRABTREE                                            Case number !if known) _ _ _ _ _ _ _ _ _ _ _ _ __
Debtor 1
                First Name     Middle Name             Last Name




               Explain Your Efforts to Receive a Briefing About Credit Counseling


                                             About Debtor 1:                                                     About Debtor 2 (Spouse Only in a Joint Case):
 15.   Tell the court whether
       you have received a
       briefing about credit                 You must check one:                                                 You must check one:
       counseling.
                                             el   I received a briefing from an approved credit                  0 I received a briefing from an approved credit
                                                  counseling agency within the 180 days before I                      counseling agency within the 180 days before I
       The law requires that you                  filed this bankruptcy petition, and I received a                    filed this bankruptcy petition, and I received a
       receive a briefing about credit            certificate of completion.                                          certificate of completion.
       counseling before you file for
                                                  Attach a copy of the certificate and the payment                    Attach a copy of the certificate and the payment
       bankruptcy. You must
                                                  plan, if any, that you developed with the agency.                   plan, if any, that you developed with the agency.
       truthfully check one of the
       following choices. If you             0 I received a briefing from an approved credit                     0    I received a briefing from an approved credit
       cannot do so, you are not                  counseling agency within the 180 days before I                      counseling agency within the 180 days before I
       eligible to file.                          filed this bankruptcy petition, but I do not have a                 filed this bankruptcy petition, but I do not have a
                                                  certificate of completion.                                          certificate of completion.
       If you file anyway, the court
                                                  Within 14 days after you file this bankruptcy petition,             Within 14 days after you file this bankruptcy petition,
       can dismiss your case, you                 you MUST file a copy of the certificate and payment                 you MUST file a copy of the certificate and payment
       will lose whatever filing fee                                                                                  plan, if any.
                                                  plan, if any.
       you paid, and your creditors
       can begin collection activities       0    I certify that I asked for credit counseling                   0    I certify that I asked for credit counseling
       again.                                     services from an approved agency, but was                           services from an approved agency, but was
                                                  unable to obtain those services during the 7                        unable to obtain those services during the 7
                                                  days after I made my request, and exigent                           days after I made my request, and exigent
                                                  circumstances merit a 30-day temporary waiver                       circumstances merit a 30-day temporary waiver
                                                  of the requirement.                                                 of the requirement.
                                                  To ask for a 30-day temporary waiver of the                         To ask for a 30-day temporary waiver of the
                                                  requirement, attach a separate sheet explaining                     requirement, attach a separate sheet explaining
                                                  what efforts you made to obtain the briefing, why                   what efforts you made to obtain the briefing, why
                                                  you were unable to obtain it before you filed for                   you were unable to obtain it before you filed for
                                                  bankruptcy, and what exigent circumstances                          bankruptcy, and what exigent circumstances
                                                  required you to file this case.                                     required you to file this case.
                                                  Your case may be dismissed if the court is                          Your case may be dismissed if the court is
                                                  dissatisfied with your reasons for not receiving a                  dissatisfied with your reasons for not receiving a
                                                  briefing before you filed for bankruptcy.                           briefing before you filed for bankruptcy.
                                                  If the court is satisfied with your reasons, you must               If the court is satisfied with your reasons, you must
                                                  still receive a briefing within 30 days after you file.             still receive a briefing within 30 days after you file.
                                                  You must file a certificate from the approved                       You must file a certificate from the approved
                                                  agency, along with a copy of the payment plan you                   agency, along with a copy of the payment plan you
                                                  developed, if any. If you do not do so, your case                   developed, if any. If you do not do so, your case
                                                  may be dismissed.                                                   may be dismissed.
                                                  Any extension of the 30-day deadline is granted                     Any extension of the 30-day deadline is granted
                                                  only for cause and is limited to a maximum of 15                    only for cause and is limited to a maximum of 15
                                                  days.                                                               days.

                                             0 I am not required to receive a briefing about                      0   I am not required to receive a briefing about
                                                  credit counseling because of:                                       credit counseling because of:

                                                  0   Incapacity.     I have a mental illness or a mental             0   Incapacity.    I have a mental illness or a mental
                                                                      deficiency that makes me                                           deficiency that makes me
                                                                      incapable of realizing or making                                   incapable of realizing or making
                                                                      rational decisions about finances.                                 rational decisions about finances.
                                                  0   Disability.     My physical disability causes me                0   Disability.    My physical disability causes me
                                                                      to be unable to participate in a                                   to be unable to participate in a
                                                                      briefing in person, by phone, or                                   briefing in person, by phone, or
                                                                      through the internet, even after I                                 through the internet, even after I
                                                                      reasonably tried to do so.                                         reasonably tried to do so.
                                                  0   Active duty. I am currently on active military                  0   Active duty. I am currently on active military
                                                                   duty in a military combat zone.                                     duty in a military combat zone.

                                                  If you believe you are not required to receive a                    If you believe you are not required to receive a
                                                  briefing about credit counseling, you must file a                   briefing about credit counseling, you must file a
                                                  motion for waiver of credit counseling with the court.              motion for waiver of credit counseling with the court.




  Official Form 101                                    Voluntary Petition for Individuals Filing for Bankruptcy                                         page 6
           Case 2:20-bk-52286                 Doc 1              Filed 05/02/20 Entered 05/05/20 09:20:52                                  Desc Main
                                                                 Document     Page 7 of 56
              DEREK        LEE                       CRABTREE                                            Case number (if known)_ _ _ _ _ _ _ _ _ _ _ _ __
Debtor 1
              First Name   Middle Name               Last Name




             Answer These Questions for Reporting Purposes

                                         16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
 16.   What kind of debts do                  as "incurred by an individual primarily for a personal, family, or household purpose."
       you have?
                                               D     No. Go to line 16b.
                                               lwl   Yes. Go to line 17.

                                         16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                              money for a business or investment or through the operation of the business or investment.

                                               ~     No. Go to line 16c.
                                               D     Yes. Go to line 17.

                                         16c. State the type of debts you owe that are not consumer debts or business debts.



 11.   Are you filing under
       Chapter 7?                        D    No. I am not filing under Chapter 7. Go to line 18.

       Do you estimate that after        ia   Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
       any exempt property is                      administrative expenses are paid that funds will be available to distribute to unsecured creditors?
       excluded and                                  [0'   No
       administrative expenses
       are paid that funds will be                   D     Yes
       available for distribution
       to unsecured creditors?

 1s. How many creditors do               ia 1-49                                      D   1,000-5,ooo                            D   25,001-50,000
     you estimate that you               D 50-99                                      D   5,001-10,000                           D   50,001-100,000
     owe?                                D 100-199                                    D   10,001-25,ooo                          D   More than 100,000
                                         D 200-999
 19.   How much do you                   ia   $0-$50,000                              D   $1,000,001-$10 million                 D   $500,000,001-$1 billion
       estimate your assets to           D    $50,001-$100,000                        D   $10,000,001-$50 million                D   $1,000,000,001-$10 billion
       be worth?                         D    $100,001-$500,000                       D   $50,000,001-$100 million               D   $10,000,000,001-$50 billion
                                         D    $500,001-$1 million                     D   $100,000,001-$500 million              D   More than $50 billion

 20.   How much do you                   D    $0-$50,000                              D   $1,000,001-$10 million                 D   $500,000,001-$1 billion
       estimate your liabilities         ia   $50,001-$100,000                        D   $10,000,001-$50 million                D   $1,000,000,001-$1 O billion
       to be?                            D    $100,001-$500,000                       D   $50,000,001-$100 million               D   $10,000,000,001-$50 billion


•@•I          Sign Below
                                         D    $500,001-$1 million                     D   $100,000,001-$500 million              D   More than $50 billion



                                         I have examined this petition, and I declare under penalty of perjury that the information provided is true and
  For you                                correct.
                                         If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11, 12, or 13
                                         of title 11, United States Code. I understand the relief available under each chapter, and I choose to proceed
                                         under Chapter 7.
                                         If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out
                                         this document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                         I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                         I understand making a false statement, concealing property, or obtaining money or property by fraud in connection
                                         with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
                                         18 U.S.C. §§ 152, 1341, 1519, and 3571.


                                         X/f@'/f ~                                                           X-----------------
                                              Signature of Debtor 1                                                Signature of Debtor 2

                                              Executed on        5/1 /20 '2-tf                                     Executed on ------,-,,-,,--,-,-
                                                                  MM   / DD   /YYYY                                             MM I DD     /YYYY



  Official Form 101                                  Voluntary Petition for Individuals Filing for Bankruptcy                                         page 7
           Case 2:20-bk-52286                Doc 1              Filed 05/02/20 Entered 05/05/20 09:20:52                               Desc Main
                                                                Document     Page 8 of 56
              DEREK        LEE                      CRABTREE                                      Case number (ff known), _ _ _ _ _ _ _ _ _ _ _ _ _ __
Debtor 1
              First Name   Middle Name              Last Name




                                         I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility
 For your attorney, if you are           to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
 represented by one                      available under each chapter for which the person is eligible. I also certify that I have delivered to the debtor(s)
                                         the notice required by 11 U.S.C. § 342{b) and, in a case in which§ 707(b)(4)(D) applies, certify that I have no
 If you are not represented              knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.
 by an attorney, you do not
 need to file this page.
                                                                                                             Date
                                            Signature of Attorney for Debtor                                                MM          DD /YYYY




                                             Printed name



                                             Firm name



                                            Number        Street




                                             City                                                           State           ZIP Code




                                             Contact phone _ _ _ _ _ _ _ _ _ _ _ _ _ __                     Email address




                                             Bar number                                                     State




  Official Form 101                                 Voluntary Petition for Individuals Filing for Bankruptcy                                     page 8
           Case 2:20-bk-52286            Doc 1              Filed 05/02/20 Entered 05/05/20 09:20:52                         Desc Main
                                                            Document     Page 9 of 56

              DEREK        LEE                  CRABTREE                                   Case number (ff known)_ _ _ _ _ _ _ _ _ _ _ _ __
Debtor 1
              First Name   Middle Name          Last Name




 For you if you are filing this          The law allows you, as an individual, to represent yourself in bankruptcy court, but you
 bankruptcy without an                   should understand that many people find it extremely difficult to represent
 attorney                                themselves successfully. Because bankruptcy has long-term financial and legal
                                         consequences, you are strongly urged to hire a qualified attorney.
 If you are represented by
 an attorney, you do not                 To be successful, you must correctly file and handle your bankruptcy case. The rules are very
 need to file this page.                 technical, and a mistake or inaction may affect your rights. For example, your case may be
                                         dismissed because you did not file a required document, pay a fee on time, attend a meeting or
                                         hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
                                         firm if your case is selected for audit. If that happens, you could lose your right to file another
                                         case, or you may lose protections, including the benefit of the automatic stay.

                                         You must list all your property and debts in the schedules that you are required to file with the
                                         court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
                                         in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
                                         property or properly claim it as exempt, you may not be able to keep the property. The judge can
                                         also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
                                         case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
                                         cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
                                         Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

                                         If you decide to file without an attorney, the court expects you to follow the rules as if you had
                                         hired an attorney. The court will not treat you differently because you are filing for yourself. To be
                                         successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
                                         Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
                                         be familiar with any state exemption laws that apply.

                                         Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
                                         consequences?
                                         D   No
                                         0   Yes

                                         Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
                                         inaccurate or incomplete, you could be fined or imprisoned?
                                         D   No
                                         ~ Yes

                                         Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
                                         0   No
                                         D   Yes. Name of Person_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _.
                                                  Attach Bankruptcy Petition Preparers Notice, Declaration, and Signature (Official Form 119).



                                         By signing here, I acknowledge that I understand the risks involved in filing without an attorney. I
                                         have read and understood this notice, and I am aware that filing a bankruptcy case without an
                                         attorney may cause me to lose my rights or property if I do not properly handle the case.


                                                                                                 X
                                          Signature of Debtor 1                                      Signature of Debtor 2


                                         Date                5/1/2020                                Date
                                                             MM/ DD   /YYYY                                           MM/    DD /YYYY

                                         Contact phone _+_17_4_oa_2_13_7o_s_ _ _ _ _ _ _ _ __        Contact phone


                                         Cell phone                                                  Cell phone

                                         Email address       LEEMAN15251@GMAIL.COM                   Email address




  Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                page 9
              Case 2:20-bk-52286                            Doc 1          Filed 05/02/20 Entered 05/05/20 09:20:52                                                         Desc Main
                                                                          Document      Page 10 of 56

     Fill in this information to identify your case:


     Debtor 1           DEREK                            LEE                              CRABTREE
                         First Name                      Middle Name                      Last Name

     Debtor2
     (Spouse, if filing) First Name                      Middle Name                      Last Name

                                                    SOUTHERN DISTRICT OF OHIO
     United States Bankruptcy Court for the:

     Case number                                                                                                                                                                D   Check if this is an
                         (If known)                                                                                                                                                 amended filing




    Official Form 106Sum
    Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                                  12/15
    Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
    information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
    your original forms, you must fill out a new Summary and check the box at the top of this page.


, , , , Summarize Your Assets


                                                                                                                                                                            Your assets
                                                                                                                                                                            Value of what you own

    1. Schedule AIB: Property (Official Form 106A/B)
                                                                                                                                                                                $ _ _ _ _ _0_
        1a. Copy line 55, Total real estate, from Schedule A/8 ..........................................................................................................


       1b. Copy line 62, Total personal property, from Schedule A/8 .............................................................................................. .            $ _ _6_1_4_7._0_0


        1c. Copy line 63, Total of all property on Schedule AIB .........................................................................................................
                                                                                                                                                                                $---6147.00
                                                                                                                                                                                     ---

                   Summarize Your Liabilities



                                                                                                                                                                             Your liabilities
                                                                                                                                                                             Amount you owe
    2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
       2a. Copy the total you listed in Column             A. Amount of claim, at the bottom of the last page of Part 1 of Schedule D ........... .                             $                   0

    3. Schedule EIF: Creditors Who Have Unsecured Claims (Official Form 106E/F)
                                                                                                                                                                                $                0.00
       3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule EIF ............................................

       3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule EIF ...................................... .
                                                                                                                                                                             + $          78520.00

                                                                                                                                           Your total liabilities               $         78520.00


• • • . .mma- You, Income and Expenses

I   4. Schedule I: Your Income (Official Form 1061)
                                                                                                                                                                                      2275.27
       Copy your combined monthly income from line 12 of Schedule I ..........................................................................................                  $- - - ---

    5. Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J ....................................................................................................             $---2360.00
                                                                                                                                                                                     ---




    Official Form 106Sum                                 Summary of Your Assets and Liabilities and Certain Statistical Information                                                             page 1
              Case 2:20-bk-52286                  Doc 1        Filed 05/02/20 Entered 05/05/20 09:20:52                            Desc Main
                                                              Document      Page 11 of 56
                    DEREK           LEE               CRABTREE                                   Case number (it known) _ _ _ _ _ _ _ _ _ _ _ _ __
   Debtor 1
                    First Name     Middle Name        Last Name




                  Answer These Questions for Administrative and Statistical Records

   6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

       D No.
       ii Yes
   7. What kind of debt do you have?

       0      Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal,
              family, or household purpose." 11 U.S.C. § 101 (8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

       D Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
              this form to the court with your other schedules.



   8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
      Form 122A-1 Line 11; OR, Form 1228 Line 11; OR, Form 122C-1 Line 14.                                                                 2742.83
                                                                                                                                       $ -------




   9. Copy the following special categories of claims from Part 4, line 6 of Schedule EIF:



                                                                                                          Total claim

        F~ Part 4 on Schedule EIF, copy the foUowing:


       9a. Domestic support obligations (Copy line 6a.)                                                   $                 0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $                 0.00

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $                 0.00


       9d. Student loans. (Copy line 6f.)                                                                 $             49830.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as        $                 0.00
           priority claims. (Copy line 6g.)


      9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)         +$                     0.00

      9g. Total. Add lines 9a through 9f.                                                                 $             49830.00




Official Form 106Sum         Summary of Your Assets and Liabilities and Certain Statistical Information                                        page 2
               Case 2:20-bk-52286                       Doc 1          Filed 05/02/20 Entered 05/05/20 09:20:52                           Desc Main
                                                                      Document      Page 12 of 56
Fill   111   this information to identify your case and this filing:



Debtor 1               DEREK                        LEE                         CRABTREE
                       First Name                   Middle Name                 Last Name

Debtor 2
(Spouse, if filing) First Name                      Middle Name                 Last Name


United States Bankruptcy Court for the: . SOUTHERN DISTRICT OF OHIO

Case number
                                                                                                                                                0   Check if this is an
                                                                                                                                                    amended filing

Official Form 106A/B
Schedule A/B: Property                                                                                                                                          12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

                 Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

       ~     No. Go to Part 2.
       D     Yes. Where is the property?
                                                                        What is the property? Check all that apply.
                                                                                                                          Do not deduct secured claim$ or exemptions. Put
                                                                         0    Single-family home                          the amount of any secured claims on Sch6d.ule D:
                                                                                                                          Creditors Who Have Claims Secured by Property.
        1.1.                                                             0    Duplex or multi-unit building
                Street address, if available, or other description
                                                                         0    Condominium or cooperative                  Current value of the      Current value of the
                                                                         0    Manufactured or mobile home                 entire property?          portion you own?
                                                                         D    Land                                        $_ _ _ _ _ __             $_ _ _ _ _ __
                                                                         D    Investment property
                                                                         0    Timeshare                                   Describe the nature of your ownership
                City                            State      ZIP Code                                                       interest (such as fee simple, tenancy by
                                                                         0    Other _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                                          the entireties, or a life estate), if known.
                                                                        Who has an interest in the property? Check one.
                                                                         0    Debtor 1 only
                County                                                   D Debtor 2 only
                                                                         0    Debtor 1 and Debtor 2 only                  0   Check if this is community property
                                                                                                                              (see instructions)
                                                                         0    At least one of the debtors and another
                                                                        Other information you wish to add about this item, such as local
                                                                        property identification number: _ _ _ _ _ _ _ _ _ _ _ _ _ __
       If you own or have more than one, list here:
                                                                       What is the property? Check all that apply.
                                                                                                                          Do not deduct secured dai111a or exemptions. Put
                                                                        0    Single-family home                           the amount of any secured claims on SChedule D:
                                                                                                                          Creditors Who Have Claims Secured by Property.
        1.2.                                                            0    Duplex or multi-unit building
                Street address, if available, or other description
                                                                        0    Condominium or cooperative                   Current value of the      Current value of the
                                                                        0    Manufactured or mobile home                  entire property?          portion you own?
                                                                        D    Land                                         $_ _ _ _ _ __             $_ _ _ _ _ __
                                                                        D    Investment property
                                                                                                                          Describe the nature of your ownership
                City                            State      ZIP Code
                                                                        0    Timeshare
                                                                                                                          interest (such as fee simple, tenancy by
                                                                        D    Other _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                                          the entireties, or a life estate), if known.
                                                                       Who has an interest in the property? Check one.
                                                                        D Debtor 1 only
                County
                                                                        D Debtor 2 only
                                                                        0    Debtor 1 and Debtor 2 only                   0   Check if this is community property
                                                                        D At least one of the debtors and another             (see instructions)

                                                                       Other information you wish to add about this item, such as local
                                                                       property identification number: _ _ _ _ _ _ _ _ _ _ _ _ _ __



Official Form 106A/B                                                    Schedule A/B: Property                                                              page 1
            Case 2:20-bk-52286                          Doc 1        Filed 05/02/20 Entered 05/05/20 09:20:52                                 Desc Main
                       DEREK           LEE                         Document
                                                              CRABTREE            Page 13 of 56
 Debtor 1                                                                                                       Case number (if known)_ _ _ _ _ _ _ _ _ _ _ _ _ __
                       First Name     Middle Name            Last Name




                                                                         What is the property? Check all that apply.          Do not deduct secured claims Of exemptions. Put
                                                                         0   Single-family home                               the amount of any secured claims on Schedule D:
     1.3.                                                                                                                     Creditors Who Have Claims SeOUl'$d by Prope,ty.
                Street address, if available, or other description       0   Dupiex or multi-unit building
                                                                         0   Condominium or cooperative                       Current value of the       Current value of the
                                                                                                                              entire property?           portion you own?
                                                                         0   Manufactured or mobile home
                                                                                                                              $_ _ _ _ __                $_ _ _ _ _ __
                                                                         D   Land
                                                                         D   Investment property
                City                            State      ZIP Code      D   Timeshare                                        Describe the nature of your ownership
                                                                                                                              interest (such as fee simple, tenancy by
                                                                         D   Other _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                                              the entireties, or a life estate), if known.
                                                                         Who has an interest in the property? Check one.
                                                                         D Debtor 1 only
                County
                                                                         D Debtor 2 only
                                                                         D Debtor 1 and Debtor 2 only                         D Check if this is community property
                                                                                                                                  (see instructions)
                                                                         D At least one of the debtors and another
                                                                         Other information you wish to add about this item, such as local
                                                                         property identification number: _ _ _ _ _ _ _ _ _ _ _ _ __



2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
   you have attached for Part 1. Write that number here . ......................................................................................   -+
                                                                                                                                                        I                  O.00
                                                                                                                                                        .__$_ _ _ _ _ _ __,_
                                                                                                                                                                                   I

•ifI             Describe Your Vehicles


Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.


3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

    D      No
    0      Yes


                Make:
                                             HYUNDAI                     Who has an interest in the property? Check one.      Do not deduct secured claims or ex&mpttons. Put
    3.1.
                                                                                                                              the amount of any secured claims on Schedule D:
                Model:
                                             ACCENT                      ia Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
                                                                         D Debtor 2 only
                Year:                                                                                                         Current value of the          Current value of the
                                                                         0   Debtor 1 and Debtor 2 only
                Approximate mileage:
                                             80000                                                                            entire property?              portion you own?
                                                                         0   At least one of the debtors and another
                Other information:
                                                                         D Check if this is community property (see           $- - - - 5391.00
                                                                                                                                       ---
                                                                                                                                                                       0.00
                                                                                                                                                            $- - - - - - -
             I GOOD CONDITION                                                instructions)



   If you own or have more than one, describe here:


    3.2.     Make:
                                                                         Who has an interest in the property? Check one.      Do not deduct secured claims or exemptions. Put
                                                                                                                              tile amount of any secured claims on Schedul& D:
             Model:
                                                                         D Debtor 1 only                                      Creditors Who Have Claims Secured by Property.
                                                                         D Debtor 2 only
             Year:                                                                                                            Current value of the          Current value of the
                                                                         0 Debtor 1 and Debtor 2 only                         entire property?              portion you own?
             Approximate mileage:                                        D At least one of the debtors and another
             Other information:
                                                                                                                              $._ _ _ _ _ __             $_ _ _ _ _ __
                                                                         D Check if this is community property (see
                                                                             instructions)




 Official Form 106A/B                                                     Schedule A/B: Property                                                                  page 2
            Case 2:20-bk-52286                 Doc 1     Filed 05/02/20 Entered 05/05/20 09:20:52 Desc Main
                DEREK            LEE                   Document
                                                  CRABTREE            Page 14 of 56
                                                                                  Case number (it known) _ _ _ _ _ _ _ _ _ _ _ _ _ __
 Debtor 1
                    First Name   Middle Name      Last Name




    3.3.     Make:                                            Who has an interest in the property? Check one.   Do not deduct secured c!alms or exemptions. Put
                                                              0   Debtor 1 only
                                                                                                                the amount of any secured claims on Schedule D:
             Model:                                                                                             Creditors Who Have Claim$ Secumd by Property.
                                                              0   Debtor 2 only
            Year:                                                                                               Current value of the      Current value of the
                                                              0   Debtor 1 and Debtor 2 only
            Approximate mileage:                                                                                entire property?          portion you own?
                                                              0   At least one of the debtors and another
            Other information:
                                                                                                                $._ _ _ _ _ __            $. _ _ _ _ _ __
                                                              0   Check if this is community property (see
                                                                  instructions)


    3.4.    Make:                                             Who has an interest in the property? Check one.   Do not deduct secured claims or exemptions. Put
                                                                                                                the amount of any secured claims on Schedule D:
            Model:                                            0   Debtor 1 only
                                                                                                                Creditors Who Have Claims Secured by Properly.
                                                              0   Debtor 2 only
            Year:                                                                                               Current value of the      Current value of the
                                                              0   Debtor 1 and Debtor 2 only
            Approximate mileage:                                                                                entire property?          portion you own?
                                                              0   At least one of the debtors and another
            Other information:
                                                                                                                $_ _ _ _ _ __             $_ _ _ _ _ __
                                                              0   Check if this is community property (see
                                                                  instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
   if   No
   D    Yes


    4.1.    Make:                                             Who has an interest in the property? Check one.   Do not deduct secured claims or exemptions. Put
                                                                                                                the amount of any secured claims on Schedule D:
            Model:
                                                              0   Debtor 1 only
                                                                                                                Cred'ttors Who Have Claims Secured by Property.
                                                              0   Debtor 2 only
            Year:
                                                              0   Debtor 1 and Debtor 2 only
                                                                                                                Current value of the      Current value of the
            Other information:                                0   At least one of the debtors and another       entire property?          portion you own?

                                                              0   Check if this is community property (see      $_ _ _ _ _ __             $_ _ _ _ _ __
                                                                  instructions)



   If you own or have more than one, list here:

    4.2.    Make:                                             Who has an interest in the property? Check one.   Do not deduct secured claims or exemptions. Put
                                                                                                                the amount of any secured claims on Schedule D:
            Model:                                            0   Debtor 1 only
                                                                                                                Credttors Who Have Clatms Sectll9d by Property.
                                                              0   Debtor 2 only
            Year:                                                                                               Current value of the      Current value of the
                                                              0   Debtor 1 and Debtor 2 only
                                                                                                                entire property?          portion you own?
            Other information:                                0   At least one of the debtors and another

                                                                                                                $._ _ _ _ _ __            $._ _ _ _ _ __
                                                              0   Check if this is community property (see
                                                                  instructions)




Official Form 106A/B                                          Schedule A/B: Property                                                              page 3
             Case 2:20-bk-52286                                   Doc 1         Filed 05/02/20 Entered 05/05/20 09:20:52 Desc Main
                    DEREK                     LEE                             Document
                                                                         CRABTREE            Page 15 of 56
                                                                                                         Case number Utknown)_ _ _ _ _ _ _ _ _ _ _ _ __
 Debtor 1
                      First Name              Middle Name                Last Name




                 Describe Your Personal and Household Items

                                                                                                                                                                                                    Current value of the
Oo you own orttave any legal or equitable interest in any of the following                                               items?
                                                                                                                                                                                                    portion you own?
                                                                                                                                                                                                    Do not deduct secured clalms
                                                                                                                                                                                                    or exemptions.
6.   Household goods and furnishings
     Examples: Major appliances, furniture, linens, china, kitchenware
     0     No                             1

     ia                                   I BED, BEDDING, CHAIRS, COOKING UTENSILS, COUCH, EATING
                                                                                                                                                                                                           - - - - -500.00
           Yes. Describe .........                                                                                                                                                                     $
                                          : UTENSILS, PICTURE FRAMES, AND TOWELS           ......                                                                                                                   ---
7. Electronics
     Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
               collections; electronic devices including cell phones, cameras, media players, games
     0     No
     ia   Yes. Describe ..........        !OTHER, SMARTPHONE, AND TV                                                                                                                                   $_ _ _ _5_o_o_.o_o
                                          ~ - - - - - - - - - - - - - - - - - w , _ ,__, __,_,_,__,,_ _ _ _ _ _ _ _ _ _ _ __
8. Collectibles of value
     Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
               stamp, coin, or baseball card collections; other collections, memorabilia, collectibles

     ia
     0
           No
           Yes. Describe ......... .
                                          r-··
                                                                                                                                                                                                       $- - - - - -0.00
                                                                                                                                                                                                                   --
9. Equipment for sports and hobbies
     Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
               and kayaks; carpentry tools; musical instruments
     ia   No
     0    Yes. Describe ......... .
                                                                                                                                                                                                       $· - - - - - -0.00
                                                                                                                                                                                                                      --
                                                                                                ---·····················"'"'""_.,   ______________
10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
     ia   No
     0    Yes. Describe.·········!                                                                                                                                                                     $- - - - - -0.00
                                                                                                                                                                                                                   --
11.Clothes
     Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
     0    No                      c---------·
     ia                                   !
          Yes. Describe .......... ALL CLOTHES AND FOOTWEAR                                                                                                                                           i $
                                                                                                                                                                                                           --------
                                                                                                                                                                                                                        150.00

12.Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
               gold, silver
     0    No                                                                            ·········----------------------
     ia   Yes. Describe .......... jWATCHES                       AND WEDDING/ENGAGEM_E_N_T_R_IN_G
                                                                                                 ______
                                                                                                                                                                        ------···'
                                                                                                                                                                                                       $
                                                                                                                                                                                                        - - - - -100.00
                                                                                                                                                                                                                 ---
13. Non-farm animals
     Examples: Dogs, cats, birds, horses

     ia   No
     0    Yes. Describe ..........        j                                                                                                                                                            $- - - - - -0.00
                                                                                                                                                                                                                   --

14.Any other personal and household items you did not already list, including any health aids you did not list

     ia   No
     0    Yes. Give specific
          information .............. ],._       _______________                                         ,_,,,. _____________________                                                            --'
                                                                                                                                                                                                       $._ _ _ _---'-o--'-.o--'--o


15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ....................................................................................................................................................   -+      $_ _ _~1=25~0~.o~o            I
 Official Form 106A/B                                                                   Schedule A/B: Property                                                                                                       page4
            Case 2:20-bk-52286                                       Doc 1         Filed 05/02/20 Entered 05/05/20 09:20:52                                                                         Desc Main
                    DEREK                      LEE                               Document
                                                                            CRABTREE            Page 16 of 56
                                                                                                           Case number
 Debtor 1                                                                                                                                                               Utknown),_ _ _ _ _ _ _ _ _ _ _ _ _ __
                      First Name               Middle Name                  Last Name




jfpf.           Describe Your Financial Assets

~ )'OU'°"" Of'Kave any "9al or equitable interest in any of the following?                                                                                                                                Current value of the
                                                                                                                                                                                                          portion you own?
                                                                                                                                                                                                          Do not deduct secured claims
                                                                                                                                                                                                          or exemptions.

16_Cash
   Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

   D     No
   0~----------------------------------------------------------------------------------------------------------------------------------------------------------------    Cash: ...................... _    $_ _ _ _10_0_0_.0_0_


17_ Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
              and other similar institutions_ If you have multiple accounts with the same institution, list each_

   D     No
   0     Yes ............ _...... ..                                                           Institution name:


                                               11_1_ Checking account:                          BBVA COMPASS NULL                                                                                          $                1000.00
                                               11_2_ Checking account:                                                                                                                                     $
                                               17_3_ Savings account:                           BBVA COMPASS NULL
                                                                                                                                                                                                           $                    0.00
                                               17_4_ Savings account:                                                                                                                                      $
                                               17_5_ Certificates of deposit:                                                                                                                              $
                                               17_5_ Other financial account:                                                                                                                              $
                                               17.7_ Other financial account:                                                                                                                              $
                                               17_8_ Other financial account:                                                                                                                              $
                                               17_9_ Other financial account:                                                                                                                              $




18_ Bonds, mutual funds, or publicly traded stocks
   Examples: Bond funds, investment accounts with brokerage firms, money market accounts
   0     No
   D     Yes ...... -----------                Institution or issuer name:

                                                                                                                                                                                                           $_ _ _ _ _ _ __

                                                                                                                                                                                                           $_ _ _ _ _ __

                                                                                                                                                                                                           $_ _ _ _ _ _ _ __




19_ Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
   an LLC, partnership, and joint venture

   0     No                                    Name of entity:                                                                                                           % of ownership:
   D Yes_ Give specific                                                                                                                                                  _ _ _ _ _%                        $_ _ _ _ _ __
        information about
        them __ .. ___________ .. _.. ____ _                                                                                                                             _ _ _ _ _%                        $_ _ _ _ _ __

                                                                                                                                                                         _ _ _ _ _%                        $_ _ _ _ _ _ _ __




 Official Form 106A/B                                                                        Schedule A/B: Property                                                                                                        page 5
         Case 2:20-bk-52286                              Doc 1         Filed 05/02/20 Entered 05/05/20 09:20:52 Desc Main
                 DEREK                   LEE                         Document
                                                                CRABTREE            Page 17 of 56
                                                                                                Case number !if known),_ _ _ _ _ _ _ _ _ _ _ _ _ __
Debtor 1
                    First Name           Middle Name            Last Name




20. Government and corporate bonds and other negotiable and non-negotiable instruments
   Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
   Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

   0   No
   0   Yes. Give specific                Issuer name:
       information about
       them ...................... .                                                                                              $_ _ _ _ _ __

                                                                                                                                  $_ _ _ _ _ __
                                                                                                                                  $_ _ _ _ _ _ __



21. Retirement or pension accounts
   Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

   D   No
   ~ Yes. List each
       account separately.               Type of account:          Institution name:

                                         401(k) or similar plan:   ___________________________                                    $_ _ _ _ _ _ _ _

                                         Pension plan:              SCHOOL EMPLOYEES RETIREMENT SYSTEM OF OHIO NULL               $          2000.00
                                                                                                                                      -------
                                         IRA:                                                                                     $_ _ _ _ _ _ __

                                         Retirement account:                                                                      $_ _ _ _ _ _ __

                                         Keogh:                                                                                   $_ _ _ _ _ _ __

                                         Additional account:                                                                      $_ _ _ _ _ __

                                         Additional account:                                                                      $_ _ _ _ _ _ __



22. Security deposits and prepayments
   Your share of all unused deposits you have made so that you may continue service or use from a company
   Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
   companies, or others

   D   No
   0   Yes ......................... .                         Institution name or individual:

                                         Electric:
                                                                                                                                  $
                                         Gas:                  COLUMBIA GAS OF OHIO NULL                                          $
                                                                                                                                                 80.00
                                         Heating oil:
                                                                                                                                  $
                                         Security deposit on rental unit:   HALEY RESIDENTIAL NULL                                $
                                                                                                                                               817.00
                                         Prepaid rent:
                                                                                                                                  $
                                         Telephone:
                                                                                                                                  $
                                         Water:
                                                                                                                                  $
                                         Rented furniture:
                                                                                                                                  $
                                         Other:
                                                                                                                                  $


23.Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

   0   No

   0   Yes..........................     Issuer name and description:
                                                                                                                                  $_ _ _ _ _ _ _ _
                                                                                                                                  $_ _ _ _ _ __
                                                                                                                                  $_ _ _ _ _ __


Official Form 106A/B                                                        Schedule A/8: Property                                          page 6
            Case 2:20-bk-52286                                Doc 1        Filed 05/02/20 Entered 05/05/20 09:20:52 Desc Main
                 DEREK                    LEE                             Document
                                                                     CRABTREE           Page 18 of 56
                                                                                                    Case number known)_ _ _ _ _ _ _ _ _ _ _ _ _ __                                       (if
 Debtor 1
                   First Name            Middle Name                 Last Name




24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
   26 U.S.C. §§ 530(b)(1 ), 529A(b), and 529(b)(1 ).
   0   No
   0   Yes ....................................       Institution name and description. Separately file the records of any interests.11 U.S.C. § 521 (c):

                                                                                                                                                                                                                      $_ _ _ _ _ __

                                                                                                                                                                                                                      $_ _ _ _ _ __

                                                                                                                                                                                                                      $_ _ _ _ _ __


25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
   exercisable for your benefit

   0   No
   D   Yes. Give specific
                                                                                                                                                                                                                    -1
       information about them ....                                                                                                                                                                                    I$         0.00
                                                                                                                                                                                                      - - - - -.... J - - - - - - - -
26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
   Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

   0   No
   D   Yes. Give specific                         I
                                                  I
                                                                                                                                                                                                                      $_ _ _ _ _o_.o_o
       information about them .... 1


27. Licenses, franchises, and other general intangibles
   Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

   0   No
   D   Yes. Give specific
       information about them ....                                                                                                                                                                                               0.00
                                                                                                                                                                                                                      $- - - - - -  -

                                                                                                                                                                                                                      current v•tue.of the
                                                                                                                                                                                                                      portion you own?
                                                                                                                                                                                                                      Do not deduetseoured
                                                                                                                                                                                                                      claims or exemptions,

28. Tax refunds owed to you

   0
   D
       No
       Yes. Give specific information
            about them, including whether

              ~~~ ~~~~::         ;~:~t~.~~'.~~~~--·----·
                                                         I                              .................- .....   _________
                                                                                                                                                                                                  Federal:

                                                                                                                                                                                                  State:
                                                                                                                                                                                                                      $_ _ _ _ _ __
                                                                                                                                                                                                                      $_ _ _ _ _ _ _

                                                                                                                                                                                                  Local:              $_ _ _ _ _ __
                                                                                     - - - - ·········             .......   ~--------------~--"'   ..................................




29. Family support




                                                                1~
   Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

   0   No
   D   Vos. G;., specific ;monnatim ...... ······

                                                                                                                                                            7                                  Alimony:

                                                                                                                                                                                               Maintenance:

                                                                                                                                                                                               Support:
                                                                                                                                                                                                                      $_ _ _ _ _ __
                                                                                                                                                                                                                      $_ _ _ _ _ __

                                                                                                                                                                                                                      $_ _ _ _ _ __
                                                                                                                                                                                                                      $_ _ _ _ _ __
                                                                                                                                                                                               Divorce settlement:
                                                                                                                                                                                                                      $_ _ _ _ _ __
                                                                                                                                                                                    __J        Property settlement:

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers' compensation,
              Social Security benefits; unpaid loans you made to someone else

   0   No
                                                                 I
   D   Yes. Give specific information ............... /
                                                                 I                                                                                                                                                    - - - - - - -0.00
                                                                                                                                                                                                                      $
                                                                                                                                                                                                                                    --

 Official Form 106A/B                                                            Schedule A/8: Property                                                                                                                          page 7
           Case 2:20-bk-52286                                      Doc 1                Filed 05/02/20 Entered 05/05/20 09:20:52                                                                                                Desc Main
                   DEREK                    LEE                                       Document
                                                                                 CRABTREE            Page 19 of 56
Debtor 1                                                                                                                                                              Case number !if known)._ _ _ _ _ _ _ _ _ _ _ _ _ __
                     First Name             Middle Name                           Last Name




31. Interests in insurance policies
   Examples: Health, disability, or life insurance;health savings account (HSA);credit, homeowner's, or renter's insurance

   D     No
   ia    Yes. Name the insurance company            Company name:                                                                                                          Beneficiary:                                                     Surrender or refund value:
              of each policy and list its value ...
                                                                                   +~~<..- H rttor J
                                                                                              =-------
                                                                                                                        0                                                    2Solf-                      11 u5<.,C.2 K1                     $       0.00
                                                                                                                                                                                                                                             ---------
                                                                                                                                                                                                                                            $_ _ _ _ _ _ _ __

                                                                                                                                                                                                                                            $_ _ _ _ _ _ __

32. Any interest in property that is due you from someone who has died
   If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
   property because someone has died.
   ia    No
   D                                                                    j                                                                                                                                                               i
         Yes. Give specific information ..............
                                                                                                                                                                                                                                        I   $_ _ _ _ _            o_.o_o
                                                                                                                                                                                                                                   ' ' "j


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
   Examples: Accidents, employment disputes, insurance claims, or rights to sue

   ia    No                                                                    vvs-•v .. •••"'-v,••v••••-'" 'wm•••




   D     Yes. Describe each claim ..................... /
                                                                                                                                                                                                                                                                   0.00
                                                                                                                                       ---------------------' $----------
34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
   to set off claims
   ia    No
   D     Yes. Describe each claim .....................               ' - I_      ......
                                                                                      _ ...._....._....- _.._....._...- _ ......
                                                                                                                            __ . -.....
                                                                                                                                   __......_ ...._ - _
                                                                                                                                                     . ._
                                                                                                                                                        ..- _._....._....._ _ _ _ _ _ _ _ _ _ _ _ _-......
                                                                                                                                                                                                     __ . _                         _l,
                                                                                                                                                                                                           ...- _.._·-_·-·_·-----~~..       $_ _ _ _ _ _          0_._o_o


35. Any financial assets you did not already list

   ia    No                                                           ----------------
   D     Yes. Give specific information .......... ..                                                                                                                                                                                                0._00_
                                                                                                                                                                                                                                            $_ _ _ _ _
                                                                                                                                  --~~----·..----v---------------~
36 . Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
   for Part 4. Write that number here ................................................................................................................................................................. ~                                                  4897.00



                 Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
   ia    No. Go to Part 6.
   D     Yes. Go to line 38.

                                                                                                                                                                                                                                        Current value of the
                                                                                                                                                                                                                                        portion you own?
                                                                                                                                                                                                                                        Do not deduct secured claims
                                                                                                                                                                                                                                        or exemptions.
38. Accounts receivable or commissions you already earned

   D     No
                                      ,--------                                                                                             -------------,,------,--.. .
   D     Yes. Describe .......        !                                                                                                                                                                                                 $ _ _ _ _ _ __
                                      L_
39. Office equipment, furnishings, and supplies
   Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

   CJ    No                .          r------·------ . . . _......- . . . . . . . . _ . _____ ----------------------------- ·,
   CJ    Yes. Descnbe .......         !                                                                                    ____;~ - - - - - -                                                                 ____
 Official Form 106A/B                                                                                            Schedule A/8: Property                                                                                                                  page 8
              Case 2:20-bk-52286                                 Doc 1         Filed 05/02/20 Entered 05/05/20 09:20:52                                                                                          Desc Main
                     DEREK                       LEE                         Document
                                                                        CRABTREE            Page 20 of 56
                                                                                                       Case number
 Debtor 1                                                                                                                                                      1,tknown),_ _ _ _ _ _ _ _ _ _ _ _ _ __
                       First Name               Middle Name            Last Name




40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

     D     No
     D     Yes. Describe .......           !
                                           I                                                                                                                                                                               ~---------


41. Inventory
     D     No                   ~,------------------------------------
                                 1                                    I
     D     Yes. Describe .......       !                              $__________
                                           I


42. Interests in partnerships or joint ventures

     D     No
     D     Yes. Describe.......                Name of entity:                                                                                                       % of ownership:
                                                                                                                                                                     _ _ _%                                                $ _ _ _ _ _ _ _ _ __
                                                                                                                                                                     _ _ _%                                                $_ _ _ _ _ _ _ _ __
                                                                                                                                                                     _ _ _%                                                $_ _ _ _ _ _ _ _ __


43. Customer lists, mailing lists, or other compilations
     D     No
     D     Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101 (41 A))?

                   D     No
                   D     Yes. Describe....... .
                                                                                                                                                                                                                           I$________
                                                                                                                                                                   ...........,, ..................,,_,,,, _______ ,, ..
                                                                                                                                                                                                                           '
44.Any business-related property you did not already list
     D     No
     D     Yes. Give specific
                                                                                                                                                                                                                               $
           information ....... ..
                                                                                                                                                                                                                                $
                                                                                                                                                                                                                                $
                                                                                                                                                                                                                                $
                                                                                                                                                                                                                                $

                                                                                                                                                                                                                                $

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
    for Part 5. Write that number here ........................................................................................................................................ ........... ~                              I$                             0I



                   Describe Any Fann- and Commercial Fishing-Related Property You Own or Have an Interest In.
                   If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

     ii'   No. Go to Part 7.
     D     Yes. Go to line 47.

                                                                                                                                                                                                                               Current value of the
                                                                                                                                                                                                                               portion you own?
                                                                                                                                                                                                                               Do not deduct secured claims
                                                                                                                                                                                                                               or exemptions.
47. Farm animals
     Examples: Livestock, poultry, farm-raised fish

     D     No
     D     Yes .........................   r
                                                                                                                                                                                                                                    $_ _ _ _ _ _ __



 Official Form 106A/B                                                                  Schedule A/B: Property                                                                                                                               page 9
              Case 2:20-bk-52286                                   Doc 1         Filed 05/02/20 Entered 05/05/20 09:20:52                                                                         Desc Main
                     DEREK                      LEE
                                                                               Document
                                                                          CRABTREE
                                                                                              Page 21 of 56
 Debtor 1                                                                                                                                        Case number        (ifknown,)_ _ _ _ _ _ _ _ _ _ _ _ __
                      First Name                Middle Name               Last Name




48. Crops-either growing or harvested

     D     No
     D    Yes. Give specific
          infonmation .............                                                                                                                                                                      $._ _ _ _ _ _ __
                                            1
                                            '----------··-·······----·····--··--·-·--····--···-·----------

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade
     D     No
     D    Yes ..........................
                                            1
                                                                                                                                                                                                         $_ _ _ _ _ _ __

50. Farm and fishing supplies, chemicals, and feed

     D    No
     D    Yes ......................... .
                                                                                                                                                                                                         $._ _ _ _ _ _ __

51. Any farm- and commercial fishing-related property you did not already list
     D    No
     D    Yes. Give specific r·-·
          infonmation ............ .                                                                                                                                                                     $_ _ _ _ _ _ __


52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached                                                                                          $_ _ _ _ _     o_.o_o
    for Part 6. Write that number here .................................................................................................................................................... -+




                   Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
     Examples: Season tickets, country club membership


                                                                                                                                                                                                          $_ _ _ _ __

                                                                                                                                                                                                          $_ _ _ _ _ __

                                                                                                                                                                                                          $_ _ _ _ _ _ _


                                                                                                                                                                                                          $_ _ _ _ _ _0_
54. Add the dollar value of all of your entries from Part 7. Write that number here ................................................................. -+




•if:¥              List the Totals of Each Part of this Form

55. Part 1: Total real estate, line 2 ............................................................................................................................................................ -+    $· - - - - -0.00
                                                                                                                                                                                                                      --
56. Part 2: Total vehicles, line 5                                                                                   $- - - - -0.00
                                                                                                                               --

57. Part 3: Total personal and household items, line 15                                                                     1250.00
                                                                                                                     $_ _ _ _ _ __


58. Part 4: Total financial assets, line 36                                                                          $ _ _ _ 4897.00
                                                                                                                             _ _ __


59. Part 5: Total business-related property, line 45                                                                 $_ _ _ _ _ _0_


60. Part 6: Total farm- and fishing-related property, line 52                                                        $_ _ _ _            o_.o_o
61. Part 7: Total other property not listed, line 54                                                          +$_ _ _ _ _ _                    o_
62. Total personal property. Add lines 56 through 61 .................... .                                  I       $             6147 -00         Copy personal property total-+                      + $- - - -
                                                                                                                                                                                                                 6147.00
                                                                                                                                                                                                                   ---
                                                                                                             1 ............... .




63. Total of all property on Schedule A/B. Add line 55 + line 62 ..........................................................................................                                              $_ _ _ _6147.00
                                                                                                                                                                                                                  _ __




 Official Form 106A/B                                                                     Schedule A/B: Property                                                                                                 page 10
            Case 2:20-bk-52286                    Doc 1         Filed 05/02/20 Entered 05/05/20 09:20:52                                 Desc Main
                                                               Document      Page 22 of 56
 Fill in this information to identify your case:


  Debtor 1          DEREK                       LEE                       CRABTREE
                     First Name                 Middle Name                Last Name

  Debtor 2
 (Spouse, if filing) First Name                 Middle Name                Last Name


 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF OHIO

 Case number
 (If known)
                                                                                                                                                D Check if this is an
                                                                                                                                                     amended filing



Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                  04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/8: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions-such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds-may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.


                 Identify the Property You Claim as Exempt


 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
      0     You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
      i2I   You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)



 2. For any property you list on Schedule AIB that you claim as exempt, fill in the information below.


       Brief description of the property and line on           Current value of the    Amount of the exemption you claim         Specific laws that anow exemption
       Sohtldule AIB thatl-thl$·property                       portion you own
                                                               Copy the value from     Cheak only one box for each exemption.
                                                               Schedule AIB

      Brief                                                                                                                     Ohio§ 2329.66(A)(4)(a)
                              HOUSEHOLD BED, BEDDING, CHAIRS   $._ _ _ _ _ __          (!:3 $ _ _ _ _s_oo_.o_o
      description:
      Line from
                                                                                       D 100% of fair market value, up to
                              6                                                            any applicable statutory limit
      Schedule AIB:

      Brief                                                    $._ _ _ _ _ __
                                                                                                                                Ohio§ 2329.66(A)(4)(a)
                              ELECTRONICS OTHER, SMARTPHON                             (!:3 $ ____s_oo_.o_o
      description:
      Line from               7
                                                                                       D 100% of fair market value, up to
                                                                                           any applicable statutory limit
      Schedule AIB:

      Brief                                                                                                                     Ohio§ 2329.66(A)(4)(a)
                              CLOTHES ALL CLOTHES AND FOOTV    $_ _ _ _ _ __           ~ $ _ _ _ _1_so_.o_o
      description:
      Line from
                                                                                       D   100% of fair market value, up to
      Schedule A/8:           11                                                           any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $170,350?
     (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

     0      No
     D      Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
            0     No
            0     Yes



Official Form 106C                                             Schedule C: The Property You Claim as Exempt                                              page 1 of_
           Case 2:20-bk-52286                   Doc 1       Filed 05/02/20 Entered 05/05/20 09:20:52                                Desc Main
                                                           Document      Page 23 of 56
              DEREK               LEE             CRABTREE                                       Case number Utknown.,__ _ _ _ _ _ _ _ _ _ _ __
Debtor 1
              First Name          Middle Name     Last Name




•iii         Additional Page

      Brief description of the property and line           Current value of the   Amount of the exemption you claim         Specif«: laws that allow exemption
      on Sc#fftdule AIB that lists this property           portion you own
                                                           Copy the value from    Check only one box for each exemption
                                                           ScheduleA/B

     Brief
     description:
                           JEWELRY WATCHES AND WEDDING/E      $._ _ _ _ _ __      ih ____        1_00_.o_o                Ohio§ 2329.66(A)(4)(b)


     Line from
                                                                                  0   100% of fair market value, up to
     Schedule AIB:                                                                    any applicable statutory limit

     Brief                 CASH                               $._ _ _ _ _ __      lijl $        1000.00                   Ohio § 2329.66(A)(3)
     description:
     Line from
                                                                                  0   100% of fair market value, up to
                                                                                      any applicable statutory limit      Ohio § 2329.66(A)(18)
     Schedule AIB:

     Brief                 CHECKING ACCOUNT BBVA COMPAS       $_ _ _ _ _ __       rDI $          825.00                   Ohio § 2329.66(A)(18)
     description:                                                                 ~        ----
     Line from             _1L_                                                   0   100% of fair market value, up to
                                                                                      any applicable statutory limit
     Schedule AIB:

     Brief                 SAVINGS ACCOUNT BBVA COMPASS       $_ _ _ _ _ __       rDI $            0.00                   Ohio§ 2329.66(A)(18)
     description:                                                                 ~        ----
     Line from             17                                                     0   100% of fair market value, up to
     Schedule A/B:                                                                    any applicable statutory limit

     Brief
     description:
                           PENSION PLAN SCHOOL EMPLOYEE:      $_ _ _ _ _ __       0'$ - - - - - 2000.00
                                                                                                                          Ohio § 3309.66

     Line from
                                                                                  0   100% of fair market value, up to
     Schedule A/B:
                           21                                                         any applicable statutory limit


     Brief                 INSURANCE PLAN THE HARTFORD        $_ _ _ _ _ __       rDI $            0.00                   Ohio§ 2329.66(A)(18)
     description:                                                                 ~        ----
     Line from
                                                                                  0   100% of fair market value, up to
                                                                                      any applicable statutory limit
     Schedule AIB:

     Brief
     description:
                                                              $_ _ _ _ _ __       0$ _ _ __
     Line from
                                                                                  0   100% of fair market value, up to
                                                                                      any applicable statutory limit
     Schedule A/B:

     Brief
     description:
                                                              $._ _ _ _ _ __      0$ _ _ __
     Line from
                                                                                  D 100% of fair market value, up to
                                                                                      any applicable statutory limit
     Schedule AIB:

     Brief
     description:
                                                              $._ _ _ _ _ __      0$ _ _ __
     Line from
                                                                                  0   100% of fair market value, up to
                                                                                      any applicable statutory limit
     Schedule AIB:

     Brief
     description:
                                                              $._ _ _ _ _ __      0$ _ _ __
     Line from
                                                                                  0 100% of fair market value, up to
                                                                                      any applicable statutory limit
     Schedule AIB:

     Brief                                                    $._ _ _ _ _ __      0$ _ _ __
     description:
     Line from
                                                                                  0 100% of fair market value, up to
                                                                                      any applicable statutory limit
     Schedule AIB:


     Brief                                                    $_ _ _ _ _ __       0$ _ _ __
     description:
     Line from
                                                                                  0 100% of fair market value, up to
                                                                                      any applicable statutory limit
     Schedule AIB:


Official Form 106C                                       Schedule C: The Property You Claim as Exempt                                              page 2
                     Case 2:20-bk-52286                                 Doc 1        Filed 05/02/20 Entered 05/05/20 09:20:52                            Desc Main
                                                                                    Document      Page 24 of 56
        Fill in this information to 1dent1fy your case:

                              DEREK                              LEE                             CRABTREE
        Debtor 1
                              First Name                         Middle Name                     Last Name

        Debtor 2
        (Spouse, if filing)   First Name                         Middle Name                     Last Name


        United States Bankruptcy Court for the: SOUTHERN DISTRICT OF OHIO

        Case number
        (If known)                                                                                                                                           0   Check if this is an
                                                                                                                                                                 amended filing


     Official Form 106D
     Schedule D: Creditors Who Have Claims Secured by Property                                                                                                              12/15
        Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
        information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
     additional pages, write your name and case number (if known).


    1. Do any creditors have claims secured by your property?
             D      No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
             IS Yes. Fill in all of the information below.
                        List All Secured Claims

    J.    4\ttl ~~.. If a ~reditor ha more than one SE19Ured claim, list the creditor S8J)ar8tely
           for eaet\;cfaim. If more than one creditor has a particular claim, list the other creditors in Part 2.
          iAs m~c,tt, as po$$itlle; list the claims in alphabetical order according to the creditor's name;
    2                                                                     Describe the property that secures the claim:
        ·1    BRIDGECREST
             Creditors Name

               4020 E INDIAN SCHOOL RD                                    VEHICLE ACCENT HYUNDAI
             Number            Street

                                                                          As of the date you file, the claim is: Check all that apply.
                                                                           0      Contingent
              PHOENIX                            AZ         85018          0      unliquidated
             ---------,...,.,~----
             City         State ZIP Code O                                        Disputed

         Who owes the debt? Check one.                                    Nature of lien. Check all that apply.
         lil    Debtor 1 only                                              iii'   An agreement you made (such as mortgage or secured
         0      Debtor 2 only                                                     car loan)
         0      Debtor 1 and Debtor 2 only                                 0      Statutory lien (such as tax lien, mechanic's lien)
         0     At least one of the debtors and another                     0      Judgment lien from a lawsuit
                                                                           0      Other (including a right to offset) _ _ _ _ _ _ __
         0  Check if this claim relates to a
            community debt
i        Date debt was incurred 2/18/19                                   Last 4 digits of account number           9401
µ,iJ         -,,C-re--cdi.,...to..,.rs----cNc-a_m_e_ _ _ _ _ _ _ _ __
                                                                          Describe the property that secures the claim:                  $_ _ _ _ _ __   $_ _ _ _ _ _ $_ _ _ __



             Number            Street
                                                                          As of the date you file, the claim is: Check all that apply.
                                                                           0      Contingent
                                                                           0      Unliquidated
             City                               State    ZIP Code          0      Disputed

         Who owes the debt? Check one.                                    Nature of lien. Check all that apply.
         0      Debtor 1 only                                              0      An agreement you made (such as mortgage or secured
         0      Debtor 2 only                                                     car loan)
         0      Debtor 1 and Debtor 2 only                                 0      Statutory lien (such as tax lien, mechanic's lien)

         0      At least one of the debtors and another                    0      Judgment lien from a lawsuit
                                                                           0      Other (including a right to offset) _ _ _ _ _ _ __
         0     Check if this claim relates to a
               community debt
         Date debt was incurred                                           Last 4 di its of account number
             Add the dollar vafue of your entries in Column A on this                            page. Write that number here:                9,225 00
                                                                                                                       ---------------····
    Official Form 1060                                            Schedule D: Creditors Who Have Claims Secured by Property                                           page 1
                 Case 2:20-bk-52286                     Doc 1        Filed 05/02/20 Entered 05/05/20 09:20:52                                 Desc Main
                                                                    Document      Page 25 of 56
     Fill in this information to identify your case:


     Debtor 1           DEREK                         LEE                       CRABTREE
                         First Name                   Middle Name               Last Name

     Debtor2
     (Spouse, if filing) First Name                   Middle Name               Last Name


     United States Bankruptcy Court for the: SOUTHERN DISTRICT OF OHIO

     Case number
                                                                                                                                                  D Check if this is an
     (If known)                                                                                                                                      amended filing


    Official Form 106E/F
    Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                            12/15
    Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
    List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
    AIB: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
    creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. If more space is
    needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
    any additional pages, write your name and case number (if known).

                      List All of Your PRIORITY Unsecured Claims

    1. Do any creditors have priority unsecured claims against you?
        fia   No. Go to Part 2.
        D Yes.
    a. .Uef d   of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
       ·each elaim listed, identify what type of claim it is. If a claim has both priority and nonprlority amounts, list that claim here and show both priority and
        nonpriOrity amounts. As much as possible, list th.e claims in alphabetical order according to the creditor's name. If you have more than two priority
        unsecured clalms, fill out the Continuation Page of Part 1. lf more than one creditor holds a particular claim, list the other creditors in Part 3.
        (For an expfanation of each type of claim, see the instructions for this form in the instruction booklet.)




EJ
I         Priority Creditor's Name
                                                                      Last 4 digits of account number _ _ _ _

                                                                      When was the debt incurred?
                                                                                                                                     $._ _ _ _ _ $._ _ _ _ $_ _ _ __


i
          Number            Street

                                                                      As of the date you file, the claim is: Check all that apply.

          City                                State    ZIP Code
                                                                      D     Contingent
                                                                      D     Unliquidated
          Who incurred the debt? Check one.                           D     Disputed
          D Debtor 1 only
          D      Debtor 2 only                                        Type of PRIORITY unsecured claim:
          D      Debtor 1 and Debtor 2 only                           D     Domestic support obligations
          D      At least one of the debtors and another
                                                                      D     Taxes and certain other debts you owe the government
          D      Check if this claim is for a community debt          D     Claims for death or personal injury while you were
                                                                            intoxicated
          Is the claim subject to offset?
i         D      No
                                                                      D     Other. Specify _ _ _ _ _ _ _ _ _ _ _ _ __

I         D      Yes

0 ----------------
i         Priority Creditor's Name
                                                                      Last 4 digits of account number _ _ _ _

                                                                      When was the debt incurred?
                                                                                                                                     $_ _ _ _ _ $_ _ _ _ _ $_ _ _ __


          Number            Street
                                                                      As of the date you file, the claim is: Check all that apply.

                                                                      1:J   Contingent
          City                                State    ZIP Code       l:l   Unliquidated

          Who incurred the debt? Check one.                           1:J   Disputed

          D      Debtor 1 only
                                                                      Type of PRIORITY unsecured claim:
          D      Debtor 2 only
                                                                      1:J   Domestic support obligations
          l:l    Debtor 1 and Debtor 2 only
          l:l    At least one of the debtors and another
                                                                      1:J   Taxes and certain other debts you owe the government
                                                                      1:J   Claims for death or personal injury while you were
          D      Check if this claim is for a community debt                intoxicated
          Is the claim subject to offset?                             l:l   Other. Specify _ _ _ _ _ _ _ _ _ _ _ __
          l:J    No
          l:l    Yes


    Official Form 106E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                        paQe 1
               Case 2:20-bk-52286                     Doc 1             Filed 05/02/20 Entered 05/05/20 09:20:52                                 Desc Main
 Debtor 1
                      DEREK            LEE                     CRABTREEDocument      Page 26 of 56
                                                                                                 Case number iii           known), _ _ _ _ _ _ _ _ _ _ _ _ _ __
                      First Name       Middle Name             Last Name


                     List All of Your NONPRIORITY Unsecured Claims

  3. Do any creditors have nonpriority unsecured claims against you?
       D     No. You have nothing to report in this part. Submit this form to the court with your other schedules.
       I.aves
  4,   Lltit au of your nonpri9rity unsecured claims in ttt. alphabetical order of the creditor who holds each claim. If a creditor has more than one
       nonprlority t.lfl&8CUred claim, list the craditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
       included In PartJ. If m<>re than one creditor holds a particular claim, list the other creditors in Part 3.lf you have more than three non priority unsecured
       Claims fill out the Continuation Page of Part 2.


4.1      US DEPT OF ED/GLELSI                                                         Last 4 digits of account number       858_1_____
         Nonpriority Creditor's Name                                                                                                                           $    49830.00
         2401 INTERNATIONAL LN                                                        When was the debt incurred?            8/30/10
         Number            Street
         MADISON                                          WI                53704
         City                                             State            ZIP Code   As of the date you file, the claim is: Check all that apply.

                                                                                      D    Contingent
         Who incurred the debt? Check one.                                            D    Unliquidated
         i2I    Debtor 1 only                                                         D    Disputed
         D      Debtor 2 only
         D      Debtor 1 and Debtor 2 only                                            Type of NONPRIORITY unsecured claim:
         D      At least one of the debtors and another                               l!f' Student loans
         D      Check if this claim is for a community debt                           D    Obligations arising out of a separation agreement or divorce
                                                                                           that you did not report as priority claims
         Is the claim subject to offset?                                              D    Debts to pension or profit-sharing plans, and other similar debts
         i2f    No                                                                    D    Other. Specify _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
         D      Yes


4.2      JPMCBAUTO                                                                    Last 4 digits of account number        4444            _
         Nonpriority Creditor's Name                                                  When was the debt incurred?            T07fQ7] 4
         900 STEWART AVE
         Number            Street
         GARDEN CITY                                      NY                11530     As of the date you file, the claim is: Check all that apply.
         City                                             State            ZIP Code
                                                                                      D    Contingent

         Who incurred the debt? Check one.                                            D    Unliquidated

         0      Debtor 1 only
                                                                                      D    Disputed

         D      Debtor 2 only
                                                                                      Type of NONPRIORITY unsecured claim:
         D      Debtor 1 and Debtor 2 only
         D      At least one of the debtors and another                               D    Student loans
                                                                                      D    Obligations arising out of a separation agreement or divorce
         D      Check if this claim is for a community debt                                that you did not report as priority claims
         Is the claim subject to offset?                                              D    Debts to pension or profit-sharing plans, and other similar debts

         0      No                                                                    ii   other. specify   AUTOMOBILE
         D      Yes


EJ       Nonpriority Creditor's Name
                                                                                      Last 4 digits of account number _ _ _ _
                                                                                      When was the debt incurred?
                                                                                                                                                               $_ _ _ _ _ __


         Number            Street

                                                                                      As of the date you file, the claim is: Check all that apply.
         City                                             State            ZIP Code

                                                                                      D    Contingent
         Who incurred the debt? Check one.
                                                                                      D    Unliquidated
         D      Debtor 1 only
                                                                                      D    Disputed
         D      Debtor 2 only
         D      Debtor 1 and Debtor 2 only
                                                                                      Type of NONPRIORITY unsecured claim:
         D      At least one of the debtors and another
                                                                                      D    Student loans
         D      Check if this claim is for a community debt                           D    Obligations arising out of a separation agreement or divorce
                                                                                           that you did not report as priority claims
         Is the claim subject to offset?
                                                                                      D    Debts to pension or profit-sharing plans, and other similar debts
         D      No
                                                                                      D    Other. Specify _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
         D      Yes
L _ __

Official Form 106E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 3
                 Case 2:20-bk-52286                    Doc 1           Filed 05/02/20 Entered 05/05/20 09:20:52 Desc Main
     Debtor 1
                       DEREK            LEE                   CRABTREEDocument      Page 27 of 56
                                                                                                Case number Utknown.,_ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                       FlrstName        Middle Name           Last Name



                      Your NONPRIORITY Unsecured Claims - Continuation Page



I1--.. - . . . --.. . . . . . .-.. . . - . . . . . .-.
     3
          CAPITAL ONE BANK USA N                                                         Last 4 digits of account number        395__!_ -       -                 $   1614.00i
i
          Nonpriority Creditor's Name
I         PO BOX85520
                                                                                         When was the debt incurred?             12/4/13
I         Number            Street
                                                                                         As of the date you file, the claim is: Check all that apply.
           RICHMOND                                        VA              23285
          City                                             State          ZIP Code        D   Contingent
                                                                                          D   Unliquidated
          Who incurred the debt? Check one.                                               D   Disputed
          ~ Debtor 1 only
          0      Debtor 2 only                                                           Type of NONPRIORITY unsecured claim:
          0      Debtor 1 and Debtor 2 only
                                                                                          D   Student loans
          D      At least one of the debtors and another
                                                                                          D   Obligations arising out of a separation agreement or divorce that
                                                                                              you did not report as priority claims
          D      Check if this claim is for a community debt
                                                                                          D   Debts to pension or profit-sharing plans, and other similar debts
          Is the claim subject to offset?                                                 ~   other. specify   CREDIT CARD
          ef     No
          D      Yes



    4.4

           US BANK                                                                        Last 4 digits of account number       474L       __                     $   1162.00 i
          Nonpriority Creditor's Name

           101 5TH ST E STE A
                                                                                         When was the debt incurred?            9/1/12
          Number            Street
                                                                                         As of the date you file, the claim is: Check all that apply.
           SAINT PAUL                                       MN             55101
          City                                             State          ZIP Code        D   Contingent
                                                                                          D   Unliquidated
          Who incurred the debt? Check one.                                               0   Disputed
          Ii!!   Debtor 1 only
          0      Debtor 2 only                                                           Type of NONPRIORITY unsecured claim:
          D      Debtor 1 and Debtor 2 only
                                                                                          D   Student loans
           0     At least one of the debtors and another
                                                                                          D   Obligations arising out of a separation agreement or divorce that
                                                                                              you did not report as priority claims
           0     Check if this claim is for a community debt
                                                                                          D   Debts to pension or profit-sharing plans, and other similar debts
          Is the claim subject to offset?                                                 0   Other. specify   CREDIT CARD
          tj No
          0 Yes

0
!          CAPITAL BANK,N.A.                                                             Last 4 digits of account number        £!6__!_ _ _                       $153.00
          Nonpriority Creditor's Name
           101 CROSSWAYS PARK DR W
                                                                                         When was the debt incurred?             7/24/17
          Number            Street
                                                                                         As of the date you file, the claim is: Check all that apply.
           WOODBURY                                         NY             11797

          City                                             State          ZIP Code        D   Contingent
                                                                                          D   Unliquidated
          Who incurred the debt? Check one.                                               D   Disputed
          Ii!!   Debtor 1 only
          0      Debtor 2 only                                                           Type of NONPRIORITY unsecured claim:
          0      Debtor 1 and Debtor 2 only                                               D   Student loans
          0      At least one of the debtors and another
                                                                                          D   Obligations arising out of a separation agreement or divorce that
                                                                                              you did not report as priority claims
          0      Check if this claim is for a community debt
                                                                                          D   Debts to pension or profit-sharing plans, and other similar debts
          Is the claim subject to offset?                                                 ~   other. Specify   CREDIT CARD
          tj No
          D      Yes




Official Form 106E/F                                             Schedule E/F: Creditors Who Have Unsecured Claims                                            page4
               Case 2:20-bk-52286                     Doc 1          Filed 05/02/20 Entered 05/05/20 09:20:52 Desc Main
    Debtor 1
                      DEREK            LEE                          Document
                                                             CRABTREE             Page 28 of 56
                                                                                              Case number Ufknown)_ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                      First Name       Middle Name           Last Name



                     Your NONPRIORITY Unsecured Claims - Continuation Page


i;-_,,-.. __, - -                                                        beglMlng-4", , . . _ by 4-5, and so fonh.


t:J
I
          cB INDIGOIGF                                                                                                    3994
                                                                                          Last 4 digits of account number _ __ _
                                                                                                                                                                   $   145.oo:
         Nonpriority Creditor's Name
I         268 S STATE ST STE 300
                                                                                          When was the debt incurred?            7/19/19
         Number            Street
                                                                                          As of the date you file, the claim is: Check all that apply.
          SALT LAKE CITY                                  UT              84111
         City                                             State          ZIP Code         D    Contingent
                                                                                          D    Unliquidated
         Who incurred the debt? Check one.                                                0    Disputed
         ~ Debtor 1 only
         D      Debtor 2 only                                                             Type of NONPRIORITY unsecured claim:
         D      Debtor 1 and Debtor 2 only
                                                                                          D    Student loans
         0      At least one of the debtors and another
                                                                                          D    Obligations arising out of a separation agreement or divorce that
                                                                                               you did not report as priority claims
          D     Check if this claim is for a community debt
                                                                                          D    Debts to pension or profit-sharing plans, and other similar debts
         Is the claim subject to offset?                                                  Ml   Other. Specify   CREDIT CARD
         el     No
          D     Yes




El        PFSC INC                                                                        Last 4 digits of account number        UNKNOW11_                         $   5694.00'
         Nonpriority Creditor's Name

          2813 GILBERT AVENUE
                                                                                          When was the debt incurred?            2017
         Number            Street
                                                                                          As of the date you file, the claim is: Check all that apply.
          CINCINNATI                                       OH             45206
         City                                             State          ZIP Code         D    Contingent
                                                                                          D    Unliquidated
         Who incurred the debt? Check one.                                                D    Disputed
         Ml     Debtor 1 only
         D      Debtor 2 only                                                             Type of NONPRIORITY unsecured claim:
         D      Debtor 1 and Debtor 2 only
                                                                                          D    Student loans
         D      At least one of the debtors and another
                                                                                          D    Obligations arising out of a separation agreement or divorce that
                                                                                               you did not report as priority claims
         D      Check if this claim is for a community debt
                                                                                          D    Debts to pension or profit-sharing plans, and other similar debts
         Is the claim subject to offset?                                                  0    Other. Specify   AUTOMOBILE
         ej     No
         D      Yes

4.8                                                                                                                                                                $   2573.00;
          MIDLAND CREDIT MANAGEMENT                                                       Last 4 digits of account number         UNKNOWt--!_
         Nonpriority Creditor's Name
          P.O. BOX 939069
                                                                                          When was the debt incurred?             2015
         Number            Street
          SAN DIEGO                                        CA             92193
                                                                                          As of the date you file, the claim is: Check all that apply.
         City                                             State          ZIP Code         D    Contingent
                                                                                          D    Unliquidated
         Who incurred the debt? Check one.                                                D    Disputed
         Ml     Debtor 1 only
         D      Debtor 2 only                                                             Type of NONPRIORITY unsecured claim:
         D      Debtor 1 and Debtor 2 only
                                                                                          D    Student loans
         D      At least one of the debtors and another
                                                                                          D    Obligations arising out of a separation agreement or divorce that
                                                                                               you did not report as priority claims
         D      Check if this claim is for a community debt
                                                                                          D    Debts to pension or profit-sharing plans, and other similar debts
         Is the claim subject to offset?                                                  ~    Other. Specify   COLLECTION
         el     No
         D      Yes




Offir,i<1I Fnrm 1nfiF/F                                                                                                                                        page4
            Case 2:20-bk-52286                     Doc 1          Filed 05/02/20 Entered 05/05/20 09:20:52 Desc Main
 Debtor 1
                   DEREK            LEE                          Document
                                                          CRABTREE             Page 29 of 56
                                                                                           Case number UfknownJ,_ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                   First Name       Middle Name           Last Name



                  Your NONPRIORITY Unsecured Claims - Continuation Page


~    , _ any_on .,..pege, numherthem                                  IMgl•'"••-« .....,..      by4.&, and .. ,.,.,,                                          Total claim


~      MIDLAND CREDIT MANAGEMENT                                                      Last 4 digits of account number       J:LNKNOW~                         $   832.00
      Nonprtortty Creditor's Name

      350 CAMINO DE LA REINA
                                                                                     When was the debt incurred?             2018
      Number            Street
                                                                                      As of the date you file, the claim is: Check all that apply.
       SAN DIEGO                                        CA             92108
      City                                             State          ZIP Code        D   Contingent
                                                                                      D   Unliquidated
      Who incurred the debt? Check one.                                               D   Disputed
      ~ Debtor 1 only
      D      Debtor 2 only                                                            Type of NONPRIORITY unsecured claim:
      D      Debtor 1 and Debtor 2 only
                                                                                      D   Student loans
      D      At least one of the debtors and another
                                                                                      D   Obligations arising out of a separation agreement or divorce that
                                                                                          you did not report as priority claims
      D      Check if this claim is for a community debt
                                                                                      D   Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                 ~   other. Specify   CREDIT CARD
      0      No
      0      Yes




       UNITED CONSUMER FIN SVC                                                        Last 4 digits of account number       UNKNOW~                           $   4064.00
      Nonprtortty Creditor's Name

       865 BASSETT ROAD
                                                                                     When was the debt incurred?            2015
      Number            Street
                                                                                     As of the date you file, the claim is: Check all that apply.
       WESTLAKE                                         OH             44145
      City                                             State          ZIP Code        0   Contingent
                                                                                      0   Unliquidated
      Who incurred the debt? Check one.                                               D   Disputed
      Mt     Debtor 1 only
      0      Debtor 2 only                                                           Type of NONPRIORITY unsecured claim:
      D      Debtor 1 and Debtor 2 only
                                                                                      D   Student loans
      0      At least one of the debtors and another
                                                                                      D   Obligations arising out of a separation agreement or divorce that
                                                                                          you did not report as priority claims
      D      Check if this claim is for a community debt
                                                                                      D   Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                 0   Other. Specify_O_T_H_E_R
                                                                                                                 _ _ _ _ _ _ __
      el     No
      D      Yes



                                                                                     Last 4 digits of account number       ~KNOWt:'!_
                                                                                                                                                              $   268.00
       EAGLE LOAN COMPANY
      Nonprtortty Creditor's Name
      702 WASHINGTON STREET
                                                                                     When was the debt incurred?            2015
      Number            Street
       PORTSMOUTH                                       OH             45662
                                                                                     As of the date you file, the claim is: Check all that apply.
      City                                             State          ZIP Code        D   Contingent
                                                                                      D   Unliquidated
      Who incurred the debt? Check one.                                               D   Disputed
      wi     Debtor 1 only
      D      Debtor 2 only                                                           Type of NONPRIORITY unsecured claim:
      0      Debtor 1 and Debtor 2 only
                                                                                      0   Student loans
      D      At least one of the debtors and another
                                                                                      D   Obligations arising out of a separation agreement or divorce that
                                                                                          you did not report as priority claims
      D      Check if this claim is for a community debt
                                                                                      D   Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                 ~   Other. Specify_O_T_H_E_R
                                                                                                                 _ _ _ _ _ _ __
      fl     No
      D      Yes




Official Form 106E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           page 4
            Case 2:20-bk-52286                           Doc 1              Filed 05/02/20 Entered 05/05/20 09:20:52 Desc Main
    Debtor 1
                      DEREK            LEE                           Document
                                                                CRABTREE                 Page 30 of 56
                                                                                                     Case number (,!known)_ _ _ _ _ _ _ _ _ _ _ _ _ __
                      First Name       Middle Name              Last Name



                     Your NONPRIORITY Unsecured Claims - Continuation Page

i
! After Hating any entrlea on this page, number them beginning with 4.4, followed by 4.5, and so forth.
1


B
i
          BALANCED HEALTHCARE LLC
         -N-on-p-rio-,i-ty-C-,e-d-ito-,·-s-N-am_e_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                             Last 4 digits of account number          830__§_ _ _                      $   1098.00:
          P.0 BOX 9577
                                                                                             When was the debt incurred?              1970
         Number            Street
                                                                                             As of the date you file, the claim is: Check all that apply.
          MANCHESTER                                       NH                 03108
         City                                             State              ZIP Code        D     Contingent
                                                                                             D     Unliquidated
         Who incurred the debt? Check one.                                                   D     Disputed
         D      Debtor 1 only
         D      Debtor 2 only                                                                Type of NONPRIORITY unsecured claim:
         0      Debtor 1 and Debtor 2 only
                                                                                             D     Student loans
         D      At least one of the debtors and another
                                                                                             D     Obligations arising out of a separation agreement or divorce that
                                                                                                   you did not report as priority claims
         D      Check if this claim is for a community debt
                                                                                             D     Debts to pension or profit-sharing plans, and other similar debts
         Is the claim subject to offset?                                                     ia    other. specity_M_E_D_I_C_A_L_ _ _ _ _ __
         IZf    No
I        D      Yes
I

B         OPPLOANS
         Nonpriority Creditor's Name
                                                                                             Last 4 digits of account number         Jd.!:'IKNOWl'i_                   $   2172.00

          130 E RANDOLPH ST. SUITE 3400
                                                                                             When was the debt incurred?             3/9/18
         Number            Street
                                                                                             As of the date you file, the claim is: Check all that apply.
          CHICAGO                                          IL                 60601
         City                                             State             ZIP Code         0     Contingent
                                                                                             D     Unliquidated
         Who incurred the debt? Check one.                                                   D     Disputed
         D      Debtor 1 only
         D      Debtor 2 only                                                                Type of NONPRIORITY unsecured claim:
         D      Debtor 1 and Debtor 2 only
                                                                                             D     Student loans
         0      At least one of the debtors and another
                                                                                             D     Obligations arising out of a separation agreement or divorce that
                                                                                                   you did not report as priority claims
         D      Check if this claim is for a community debt
                                                                                             D     Debts to pension or profit-sharing plans, and other similar debts
         Is the claim subject to offset?                                                     iZI   Other. Specity_O_T_H_E_R
                                                                                                                          _ _ _ _ _ _ __
         IZf    No
         D      Yes


M        f=Al,a Lt           Le     A,J        Co 1yPA-tv~
                                                                                             Last 4 digits of account number l)N~ W b )
                                                                                                                                                                       $~(RB, ol>
         Nonpriority Creditor's Name
                                                                                             When was the debt incurred?

         Number            Street
                                                                                             As of the date you file, the claim is: Check all that apply.
         pO 12H MO \Ji t-4-                   Ol+-10
         City                                             State             ZIP Code         D     Contingent
                                                                                             D     Unliquidated
         Who incurred the debt? Check one.                                                   D     Disputed
         ~ebtor 1 only                               .
         D      Debtor 2 only                                                                Type of NONPRIORITY unsecured claim:
         D      Debtor 1 and Debtor 2 only
                                                                                             D     Student loans
         D      At least one of the debtors and another
                                                                                             D     Obligations arising out of a separation agreement or divorce that
                                                                                                   you did not report as priority claims
         D      Check if this claim is for a community debt
                                                                                             D     Debts to pension or profit-sharing plans, and other similar debts
         Is the claim subject to offset?                                                     llt'other. Specify_0_1_H_e_t2-
                                                                                                                         _ _ _ _ _ __
         ~o
         D      Yes




Official Form 106E/F                                             Schedule E/F: Creditors Who Have Unsecured Claims                                                page 4
           Case 2:20-bk-52286                Doc 1         Filed 05/02/20 Entered 05/05/20 09:20:52 Desc Main
Debtor 1
               DEREK          LEE                 CRABTREEDocument      Page 31 of 56
                                                                                    Case number known,)_ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                       (it
               First Name     Middle Name         Last Name



             Add the Amounts for Each Type of Unsecured Claim


6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
   Add the amounts for each type of unsecured claim.




                                                                                        Total claim


                6a. Domestic support obligations                                6a.                          0.00
Total claims                                                                            $
fromPart1
                6b. Taxes and certain other debts you owe the
                    government                                                  6b.     $                    0.00
                6c. Claims for death or personal injury while you were
                    intoxicated                                                 6c.                          0.00
                                                                                        $

                6d. Other. Add all other priority unsecured claims.
                    Write that amount here.                                     6d.                          0.00
                                                                                       +$



                6e. Total. Add lines 6a through 6d.                             6e.
                                                                                        $                    0.00


                                                                                        Total claim


                6f. Student loans                                               6f.                   49830.00
Total claims                                                                             $
fromPart2        69. Obligations arising out of a separation agreement
                     or divorce that you did not report as priority
                     claims                                                     6g.      $                   0.00
                 6h. Debts to pension or profit-sharing plans, and other
                     similar debts                                              6h.     $                    0.00

                 6i. Other. Add all other nonpriority unsecured claims.
                     Write that amount here.                                    6i.    +$             28690.00


                 6j. Total. Add lines 6f through 6i.                             6j.
                                                                                         $            78520.00




Official Form 106E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                            page 14
                  Case 2:20-bk-52286                  Doc 1       Filed 05/02/20 Entered 05/05/20 09:20:52                              Desc Main
                                                                 Document      Page 32 of 56
   Fill      in   this information to identify your case:


   Debtor               DEREK                      LEE                       CRABTREE
                         First Name                Middle Name                Last Name

   Debtor2
   (Spouse If filing)    First Name                Middle Name                Last Name


   United States Bankruptcy Court for the: SOUTHERN DISTRICT OF OHIO

   Case number
    (If known)                                                                                                                                 D Check if this is an
                                                                                                                                                  amended filing


Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                       12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).


  1. Do you have any executory contracts or unexpired leases?
          D       No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
          if Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/8: Properly (Official Form 106NB).
  2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
          example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
          unexpired leases.



          Person or compttny!NIU'I whom you have the contract .or lease                              state what the contract or lease Is tor



             HALEY RESIDENTIAL                                                                RENT
              ame
             2471 PRENDERGAST PLACE
          Number            Street
             REYNOLDSBURG                   OH           43068
          City                                State      ZIP Code




          Name


          Number            Street



,__...,...
12.3,
          ______ ------- -----,,
          City                                State      ZIP Code
                                                                     ..•,.-,,.,,,,,,,,.



              ame


          Number            Street



          City                                State      ZIP Code




              ame


          Number            Street


          City                                State      ZIP Code




Official Form 106G                                    Schedule G: Executory Contracts and Unexpired Leases                                             page 1
            Case 2:20-bk-52286                           Doc 1            Filed 05/02/20 Entered 05/05/20 09:20:52                    Desc Main
                                                                         Document      Page 33 of 56
    Fill in this information to identify your case:


    Debtor 1           DEREK                           LEE                         CRABTREE
                        First Name                     Middle Name                 Last Name

    Debtor 2
    (Spouse, if filing) First Name                     Middle Name                 Last Name


    United States Bankruptcy Court for the: SOUTHERN DISTRICT OF OHIO

    Case number
    (If known)
                                                                                                                                               0   Check if this is an
                                                                                                                                                   amended filing

Official Form 106H
Schedule H: Your Codebtors                                                                                                                                   12/15
Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

        Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)
        liii:I No
        0     Yes
1   2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
        0     No. Go to line 3.
        0     Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
              0     No
              0     Yes. In which community state or territory did you live? _ _ _ _ _ _ _ _ . Fill in the name and current address of that person.



                    Name of your spouse, former spouse, or legal equivalent



                    Number             Street



                    City                                             State                     ZIP Code


    3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
        shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
        Schedule D (Official Form 106D), Schedule EIF (Official Form 106EIF), or Schedule G (Official Form 106G). Use Schedule D,
        Schedule EIF, or Schedule G to fill out Column 2.

                                                                                                             Column 2: The creditor to whom you owe the debt

                                                                                                             Check all schedules that apply:

~           Name
                                                                                                             D   Schedule D, line _ __
                                                                                                             D   Schedule E/F, line _ __
            Number            Street                                                                         D   Schedule G, line




~
                                                                        State                   ZIP Code



                                                                                                             D   Schedule D, line _ __
            Name
                                                                                                             D   Schedule E/F, line _ __
            Number            Street                                                                         D   Schedule G, line _ __

            City


§]          Name
                                                                                                             D   Schedule D, line _ __
                                                                                                             D   Schedule E/F, line
            Number            Street                                                                         D   Schedule G, line

            ~ity " "                                                                            ZIP Code



                                                                                                                                                         page 1
Official Form 106H                                                              Schedule H: Your Codebtors
          Case 2:20-bk-52286                    Doc 1        Filed 05/02/20 Entered 05/05/20 09:20:52                                   Desc Main
                                                            Document      Page 34 of 56

 Fill in this 111format1on to identify your case:


 Debtor 1            DEREK                     LEE                 CRABTREE
                     First Name               Middle Name          Last Name

 Debtor 2
 (Spouse, ff filing) First Name               Middle Name          Last Name

                                           SOUTHERN DISTRICT OF OHIO
 United States Bankruptcy Court for the:

 Case number                                                                                               Check if this is:
 (If known)
                                                                                                           0     An amended filing
                                                                                                           D A supplement showing postpetition chapter 13
                                                                                                                 income as of the following date:
Official Form 1061                                                                                               MM/ DD/ YYYY

Schedule I: Your Income                                                                                                                                      12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


•§f I              Describe Employment


1. Fill in your employment
   information.                                                            Debtor1                                           Debtor 2 or non.filing spouse

    If you have more than one job,
    attach a separate page with
    information about additional            Employment status          !::f Employed                                         0     Employed
    employers.                                                         0      Not employed                                   Iii   Not employed

    Include part-time, seasonal, or
    self-employed work.
                                            Occupation               BUS DRIVER
    Occupation may include student
    or homemaker, if it applies.
                                            Employer's name         COLUMBUS CITY SCHOOL

                                            Employer's address      270 EAST STATE STREET
                                                                       Number     Street                                  Number      Street




                                                                     COLUMBUS                        OH    43215
                                                                       City                  State    ZIP Code            City                    State   ZIP Code

                                            How long employed there?       2 YEARS


•§fM               Give Details About Monthly Income

    Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
    spouse unless you are separated.
    If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
    below. If you need more space, attach a separate sheet to this form.

                                                                                                      ForDebtor1           For Debtor 2 or
                                                                                                                          non-filing spouse
 2. List monthly gross wages, salary, and commissions (before all payroll
    deductions). If not paid monthly, calculate what the monthly wage would be.              2.           2142.83                        0.00
                                                                                                      $                        $

 3. Estimate and list monthly overtime pay.                                                  3.   +$             0.00     + $            0.00

                                                                                                          2142.83                        0.00
 4. Calculate gross income. Add line 2 + line 3.                                             4.       $
                                                                                                                        II     $



Official Form 1061                                               Schedule I: Your Income                                                                  page 1
          Case 2:20-bk-52286                                Doc 1            Filed 05/02/20 Entered 05/05/20 09:20:52                                                Desc Main
                                                                            Document      Page 35 of 56
Debtor 1
                  DEREK                  LEE                        CRABTREE                                                          Case number (1tknown),_ _ _ _ _ _ _ _ _ _ _ _ _ __
                   First Name           Middle Name                Last Name



                                                                                                                                  ForDebtor1           For DebtOr 2 or
                                                                                                                                                       non-filing spouse

     Copy line 4 here ...............................................................................................   -+ 4.     $      2142.83          $._ ____,0:.:...0::.:0,:_

5. Indicate whether you have the payroll deductions below:

      Sa. Tax, Medicare, and Social Security deductions                                                                    Sa.    $         139.90       $              0.00
      Sb. Mandatory contributions for retirement plans                                                                     Sb.    $         214.39       $              0.00
      Sc. Voluntary contributions for retirement plans                                                                     Sc.    $           0.00       $              0.00
      Sd. Required repayments of retirement fund loans                                                                     Sd.    $           0.00       $              0,00
      Se. Insurance                                                                                                        Se.    $          43.55       $              0.00
      Sf. Domestic support obligations                                                                                     Sf.    $           0.00       $              0.00
      Sg. Union dues                                                                                                       Sg.    $          69.72       $              0.00
      Sh. Other deductions. Specify: _ _ _ _ _ _ _ _ _ _ _ _ _ __                                                         Sh.    +$           0.00     + $              0.00
 6. Add the payroll deductions. Add lines Sa + Sb + Sc+ Sd + Se + Sf+ Sg + Sh.                                             6.     $        467.56        $              0.00
 7. Calculate total monthly take-home pay. Subtract line 6 from line 4.                                                    7.     $      1675.27         $               0.00

 8. List all other income regularly received:
      8a. Net Income from rental property and from operating a business,                                                   Ba.    $          0.00          $              0.00
            profession, or farm
            Attach a statement for each property and business showing gross receipts, ordinary and
            necessary business expenses, and the total monthly net income.


       Bb. Interest and dividends                                                                                                 $_ _ _
                                                                                                                                       0._00_              $___0.:. :·-=-0-=-0
       Be. Family support payments that you, a non-filing spouse, or a dependent                                                  $_ _ _
                                                                                                                                       0._0_0              $- - - 0.00
                                                                                                                                                                  --
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce settlement, and
            property settlement.

       Bd. Unemployment compensation                                                                                              $_ _ _ 0._0_0            $- - - 0.00
                                                                                                                                                                  --
       Be. Social Security
                                                                                                                                  $- - - 0.00
                                                                                                                                         --                $      0.00
                                                                                                                                                              -----
       Bf. Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance that you
            receive, such as food stamps or housing subsidies.
            Specify (Debtor 1):                       Specify (Debtor 2 or Non-Filing Spouse):


                                                                                                                                 $._ _ _      o_.o_o       $· - - -0.00
                                                                                                                                                                    --

       8g. Pension or retirement income                                                                                           $._ _ _    o_.o_o        $· - - -0.00
                                                                                                                                                                    --
       Bh. Other monthly income.
            Specify (Debtor 1):                       Specify (Debtor 2 or Non-Filing Spouse):


                                                                                                                                  $           0.00         $              0.00

9.    Add all other income. Add lines Sa + Sb + Sc + Sd + Se + Sf +Sg + Sh.                                                      1$          0.00         $               0.001
10.Calculate monthly income. Add line 7 + line 9.
     Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
                                                                                                                                 1$      1675.27       + $                o.oo    I=I $              1675.2711

, 11. State all other regular contributions to the expenses that you list in Schedule J.
     Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other friends or
     relatives. Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

     Specify: _ _ _ _ _ _ _ _ _ _A_N_T_H_O_N_Y_M_A_Y_N_A_R_D
                                                           _ _ _ _ _ _ _ _ __                                                                                                  11.    + $           600.00
                                                                                                                                                                                        :..=.==::::::::::::::::::::::..
12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
                                                                                                                                                                                12.                  2275.27
     Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies
                                                                                                                                                                                           Combined
12. Do you expect an increase or decrease within the year after you file this form?                                                                                                        monthly income
       D    No.
       ~ Yes. Explain:             SCHOOL CLOSURES I WOULD ONLY BE PAID 5 HOURS DAY
                                  1

Official Form 1061                                                                        Schedule I: Your Income                                                                              page 2
            Case 2:20-bk-52286                    Doc 1         Filed 05/02/20 Entered 05/05/20 09:20:52                           Desc Main
                                                               Document      Page 36 of 56

   Fill 111 this 111format1on to identify your case:


   Debtor 1          DEREK                     LEE                      CRABTREE
                       First Name                Middle Name            Last Name                      Check if this is:
   Debtor2
   (Spouse, if filing) First Name                Middle Name            Last Name
                                                                                                       D An amended filing
                                                                                                       D A supplement showing postpetition chapter 13
   United States Bankruptcy Court for the: SOUTHERN DISTRICT OF OHIO
                                                                                                           expenses as of the following date:
   Case number                                                                                             MM/ DD/ YYYY
   (If known)




 Official Form 106J
 Schedule J: Your Expenses                                                                                                                              12/15
 Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
 information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
 (if known). Answer every question.

•§•fll               Describe Your Household

 1. Is this a joint case?

    if   No. Go to line 2.
    0    Yes. Does Debtor 2 live in a separate household?

                 0    No
                 0    Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

 2. Do you have dependents?                  ljf' No                                Dependent's relationship to              Dependent's   Does dependent live
    Do not list Debtor 1 and                 0     Yes. Fill out this information for Debtor 1 or Debtor 2                   age           with you?
    Debtor 2.                                      each dependent.. ........................ - - - - - - - - - - - -
    Do not state the dependents'
                                                                                                                                           D    No
    names.                                                                                                                                 D    Yes

                                                                                                                                           D    No
                                                                                                                                           D    Yes

                                                                                                                                           D    No
                                                                                                                                           D    Yes

                                                                                                                                           D    No
                                                                                                                                           D    Yes

                                                                                                                                           D    No
                                                                                                                                           D    Yes

 3. Do your expenses include                 if    No
   expenses of people other than             D     Yes
-- yourself and your dependents?_

                 Estimate Your Ongoing Monthly Expenses

 Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
 expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
 applicable date.
 Include expenses paid for with non-cash government assistance if you know the value of
 such assistance and have included it on Schedule I: Your Income (Official Form 1061.)                                          Your expenses

  4. The rental or home ownership expenses for your residence. Include first mortgage payments and
                                                                                                                       4.      $                500.00
      any rent for the ground or lot.

      If not included in line 4:
      4a.    Real estate taxes                                                                                         4a.     $                  0.00
      4b.    Property, homeowner's, or renter's insurance                                                              4b.     $                  0.00
      4c.    Home maintenance, repair, and upkeep expenses                                                             4c.     $                  0.00
      4d.    Homeowner's association or condominium dues                                                               4d.     $                  0.00

Official Form 106J                                               Schedule J: Your Expenses                                                           page 1
            Case 2:20-bk-52286                 Doc 1        Filed 05/02/20 Entered 05/05/20 09:20:52                      Desc Main
                                                           Document      Page 37 of 56
                  DEREK          LEE               CRABTREE
 Debtor 1                                                                                  Case number (it k n o w n ~ - - - - - - - - - - - - -
                  First Name    Middle Name        Last Name




                                                                                                                       Your expenses

  5. Additional mortgage payments for your residence, such as home equity loans
                                                                                                                   $                     0.00
                                                                                                            5.

  6. Utilities:
      6a.   Electricity, heat, natural gas                                                                  6a.    $                   100.00
      6b.   Water, sewer, garbage collection                                                                6b.    $                    20.00
      6c.   Telephone, cell phone, Internet, satellite, and cable services                                  6c.    $                   2Q0.Q0
      6d.   Other. Specify:                                                                                 6d.    $                     0.00
 7. Food and housekeeping supplies                                                                          7.     $                   500.00
 8. Childcare and children's education costs                                                                8.     $                     0.00
 9. Clothing, laundry, and dry cleaning                                                                     9.     $                    20.QQ
10.   Personal care products and services                                                                   10.    $                    60.00
11. Medical and dental expenses                                                                             11.    $                   :100 00
12. Transportation. Include gas, maintenance, bus or train fare.
                                                                                                                   $                   140.00
      Do not include car payments.                                                                          12.

13.   Entertainment, clubs, recreation, newspapers, magazines, and books                                    13.    $                   100.00
14.   Charitable contributions and religious donations                                                      14.    $                     Q.QQ
15. Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.

      15a. Life insurance                                                                                   15a.   $                     0.00
      15b. Health insurance                                                                                 15b.   $                     0.00
      15c. Vehicle insurance                                                                                15c.   $                   120.00
      15d. Other insurance. Specify: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                       15d.   $                     0.00

16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                               16.    $                     0.00

17. Installment or lease payments:

      17a. Car payments for Vehicle 1                                                                       17a.   $
      17b. Car payments for Vehicle 2                                                                       17b.   $
      17c. Other. Specify:     CAR PAYMENTS FOR VEHICLE 1                                                   17c.   $                   300.00
      17d. Other. Specify:_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                          17d.   $                     0.00

18. Your payments of alimony, maintenance, and support that you did not report as deducted from
    your pay on line 5, Schedule I, Your Income (Official Form 1061).                                        18.                         0.00
                                                                                                                   $

19.   Other payments you make to support others who do not live with you.
      Specify:   SPOUSE MOM                                                                                  19.   $                   200.00

20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

      20a. Mortgages on other property                                                                      20a.   $                     0.00
      20b. Real estate taxes                                                                                20b.   $                     0.00
      20c. Property, homeowner's, or renter's insurance                                                     20c.   $                     0.00
      20d. Maintenance, repair, and upkeep expenses                                                         20d.   $                     0.00
      20e. Homeowner's association or condominium dues                                                      20e.   $                     0.00


Official Form 106J                                             Schedule J: Your Expenses                                                 page 2
             Case 2:20-bk-52286               Doc 1        Filed 05/02/20 Entered 05/05/20 09:20:52                           Desc Main
                                                          Document      Page 38 of 56

 Debtor 1
                  DEREK         LEE                   CRABTREE                                  Case number   (1fknown,_ _ _ _ _ _ _ _ _ _ _ _ __
                  First Name   Middle Name        Last Name




21.    Other. Specify:                                                                                             21.   +$               0.00

22.    Calculate your monthly expenses.

       22a. Add lines 4 through 21.                                                                               22a.   $             2360.00
       22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                       22b.   $                 0.00
       22c. Add line 22a and 22b. The result is your monthly expenses.                                            22c.   $             2360.00


23. Calculate your monthly net income.
                                                                                                                          $            2275.27
      23a.   Copy line 12 (your combined monthly income) from Schedule I.                                         23a.

      23b.   Copy your monthly expenses from line 22c above.                                                      23b.   -$            2360.00

      23c.   Subtract your monthly expenses from your monthly income.
                                                                                                                          $             -84.73
             The result is your monthly net income.                                                               23c.




24. Do you expect an increase or decrease in your expenses within the year after you file this form?

      For example, do you expect to finish paying for your car loan within the year or do you expect your
      mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

      if   No.
      0    Yes.




Official Form 106J                                               Schedule J: Your Expenses                                                page 3
             Case 2:20-bk-52286                   Doc 1    Filed 05/02/20 Entered 05/05/20 09:20:52                           Desc Main
                                                          Document      Page 39 of 56
Fill 111 this 1nformat1on to 1dent1fy your case:


Debtor 1            DEREK                   LEE                   CRABTREE
                    First Name              Middle Name           Last Name

Debtor 2
(Spouse, if filing) First Name              Middle Name           Last Name


United States Bankruptcy Court for the: SOUTHERN DISTRICT OF OHIO

Case number
(If known)
                                                                                                                                  D Check if this is an
                                                                                                                                     amended filing



  Official Form 106Dec
  Declaration About an Individual Debtor's Schedules                                                                                           12/15

  If two married people are filing together, both are equally responsible for supplying correct information.

  You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
  obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
  years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.




                    Sign Below



       Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

       wl    No
       0     Yes.     Name of person,_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _. Attach Bankruptcy Petition Preparer's Notice, Declaration, and
                                                                                             Signature (Official Form 119).




       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.




                                                                X
         Signature of Debtor 1                                       Signature of Debtor 2


         DateO'i/0 1/ t02lJ                                          Date _ _ _ _ _ __
                MM/     DD       /   YYYY                                     MM/ DD /   YYYY




  Official Form 106Dec                                    Declaration About an Individual Debtor's Schedules
               Case 2:20-bk-52286                  Doc 1        Filed 05/02/20 Entered 05/05/20 09:20:52                        Desc Main
                                                               Document      Page 40 of 56

   Fill in this information to identify your case:


   Debtor 1             DEREK                   LEE                        CRABTREE
                        First Name              Middle Name                Last Name

   Debtor 2
   (Spouse, if filing) First Name               Middle Name                Last Name


   United States Bankruptcy Court for the: SOUTHERN DISTRICT OF OHIO

   Case number
   (If known)                                                                                                                      D Check if this is an
                                                                                                                                      amended filing




 Official Form 107
 Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                    04/19
 Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
 information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
 number (if known). Answer every question.


                    Give Details About Your Marital Status and Where You Lived Before


   1. What is your current marital status?


        el Married
        0      Not married


   2. During the last 3 years, have you lived anywhere other than where you live now?

        0      No
        lid'   Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

                Debtor1:                                            Dates Debtor 1      Debtor 2:                                       Dates Debtor 2
                                                                    lived there                                                        llvedthere

                                                                                        0   Same as Debtor 1                          0    Same as Debtor 1

                 7451 COLERAIN AVE                                  From   2016                                                            From _ __
                 Number              Street                                                 Number Street
                                                                    To       -Loi$                                                         To


                 CINCINNATI                   OH      45239
                 City                         State ZIP Code                                City               State ZIP Code


                                                                                        0   Same as Debtor 1                           0   Same as Debtor 1

                 VARIES                                             From    2018                                                           From _ __
                 Number              Street                                                 Number Street
                                                                    To                                                                     To


                 COLUMBUS                     OH      43068
                 City                         State ZIP Code                                City               State   ZIP Code


   3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
      states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
        0      No
        0      Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).




Official Form 107                                                                                                                               page 1
           Case 2:20-bk-52286                     Doc 1       Filed 05/02/20 Entered 05/05/20 09:20:52                                     Desc Main
                                                             Document      Page 41 of 56
                DEREK            LEE                  CRABTREE                                           Case number (ff known) _ _ _ _ _ _ _ _ _ _ _ _ _ __
Debtor 1
                 First Name      Middle Name          Last Name




 4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
    Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
    If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

      !I' No
      0    Yes. Fill in the details.




                                                            sources of income            Gross income              Sources of income          Gross income
                                                            Check all that apply.        (before deductions and    Check all that apply.      {before deduotiOns and
                                                                                         exclusions)                                          exclusions)

            From January 1 of current year until
                                                             D    Wages, commissions,                              D   Wages, commissions,
                                                                  bonuses, tips           $                            bonuses, tips          $                    0
            the date you filed for bankruptcy:
                                                             0    Operating a business                             D   Operating a business


            For last calendar year:
                                                             D    Wages, commissions,                              D   Wages, commissions,
                                                                  bonuses.tips            $                            bonuses.tips           $                    0
            (January 1 to December 31,         2019          0    Operating a business                             0   Operating a business
                                               yyyy



            For the calendar year before that:
                                                             0    Wages, commissions,                              0   Wages, commissions,
                                                                  bonuses.tips                                         bonuses, tips
                                               2018                                       $                                                   $                    0
            (January 1 to December 31,                       0    Operating a business                             0   Operating a business
                                               YYYY


 5.   Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
      unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
      gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

      ill' No
      0    Yes. Fill in the details.



                                                             sources of Income            Gross Income from         Sources of Income         Groullieomefrom
                                                             Describe below,              each source               Describe below.           each source
                                                                                          (before deductions and                              (before deductions and
                                                                                          exclusions)                                         exclusions)



            From January 1 of current year until                                         $_ _ _ _ _ _ _ _ - - - - - - - - - - $ _ _ _ _ _ __
            the date you filed for bankruptcy:                                           $_ _ _ _ _ _ _ _ - - - - - - - - - - $_ _ _ _ _ __
                                                                                         $_ _ _ _ _ _ _ _ - - - - - - - - - - $_ _ _ _ _ __



            For last calendar year:                                                      $_ _ _ _ _ _ _ _ - - - - - - - - - - $_ _ _ _ _ __
                                                                                         $_ _ _ _ _ _ _ _                                     $_ _ _ _ _ _ __
             (January 1 to December 31,         2019 )
                                               yyyy
                                                                                         $_ _ _ _ _ _ __                                      $_ _ _ _ _ __



            For the calendar year before that:                                           $_ _ _ _ _ __                                        $ _ _ _ _ _ __

             (January 1 to December 31,         2018 )                                   $_ _ _ _ _ __                                        $_ _ _ _ _ __
                                               yyyy
                                                                                         $_ _ _ _ _ _ _                                       $_ _ _ _ _ __




Official Form 107                                 Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 2
         Case 2:20-bk-52286                             Doc 1     Filed 05/02/20 Entered 05/05/20 09:20:52                               Desc Main
                                                                 Document      Page 42 of 56

Debtor 1
               DEREK              LEE                     CRABTREE                                   Case number UtknownJ _ _ _ _ _ _ _ _ _ _ _ _ __
               First Name         Middle Name             Last Name




               List Certain Payments You Made Before You Filed for Bankruptcy



 6. Are either Debtor 1's or Debtor 2's debts primarily consumer debts?

     D     No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101 (8) as
               "incurred by an individual primarily for a personal, family, or household purpose."
               During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

               D    No. Go to line 7.

               D    Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the
                         total amount you paid that creditor. Do not include payments for domestic support obligations, such as
                         child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.
               * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

     ~ Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
               During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

               D    No. Go to line 7.

               !f Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
                             creditor. Do not include payments for domestic support obligations, such as child support and
                             alimony. Also, do not include payments to an attorney for this bankruptcy case.


                                                                          Dates of    Total amount paid           Amount you still owe      Was this payment for ..•
                                                                          payment

                      BRIDGECREST                                        4/17/20      $                   618 $                  9500       D   Mortgage
                      Creditor's Name
                                                                                                                                            liifcar
                      4020 E INDIAN SCHOOL RD                            4/3/20
                      Number     Street                                                                                                     D   Credit card

                                                                         3/20/20                                                            D   Loan repayment

                                                                                                                                            D   Suppliers or vendors
                      PHOENIX                     AZ      85018
                      City                      State         ZIP Code                                                                      Dother




                                                                                      $                       $                             D   Mortgage
                      Creditor's Name
                                                                                                                                            Dear

                      Number     Street                                                                                                     D   Credit card

                                                                                                                                            D   Loan repayment

                                                                                                                                            D   Suppliers or vendors

                      City                      State         ZIP Code
                                                                                                                                            D   Other




                                                                                      $_ _ _ _ _ _ _ $_ _ _ _ _ _ __
                                                                                                                                            D Mortgage
                      Creditor's Name
                                                                                                                                            Dear

                      Number     Street                                                                                                     D Credit card
                                                                                                                                            D Loan repayment
                                                                                                                                            D Suppliers or vendors
                      City                      State         ZIP Code
                                                                                                                                            D Other _ _ _ __



Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                page 3
           Case 2:20-bk-52286                        Doc 1        Filed 05/02/20 Entered 05/05/20 09:20:52                               Desc Main
                                                                 Document      Page 43 of 56
                   DEREK           LEE                   CRABTREE                                    Case number
Debtor 1                                                                                                           (ifknown). _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                   First Name      Middle Name           Last Name




 7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
    Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
     corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
     agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
     such as child support and alimony.

     !f No
     D     Yes. List all payments to an insider.
                                                                        Dates of      Total amount     Amount you still     Reason for this payment
                                                                        payment       paid             owe

                                                                                     $_ _ _ __        $_ _ _ __
            Insider's Name



            Number        Street




            City                                 State   ZIP Code



                                                                                     $_ _ _ _ _       $_ _ _ __
            Insider's Name


            Number        Street




            City                                 State   ZIP Code


 8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
    an insider?
    Include payments on debts guaranteed or cosigned by an insider.

     !f No
     D     Yes. List all payments that benefited an insider.

                                                                       Dates of       Total amount     Amount you still    Reason. for this payment
                                                                       payment        paid             owe
                                                                                                                          _ Include creditor's name

                                                                                     $_ _ _ __        $_ _ _ _ _ _
            Insider's Name



            Number       Street




            City                                 State   ZIP Code



                                                                                     $_ _ _ __        $_ _ _ __
            Insider's Name



            Number        Street




            City                                 State   ZIP Code




Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                              page 4
           Case 2:20-bk-52286                           Doc 1           Filed 05/02/20 Entered 05/05/20 09:20:52                                  Desc Main
                                                                       Document      Page 44 of 56

Debtor 1
                DEREK                 LEE                    CRABTREE                                          Case number (if known)_ _ _ _ _ _ _ _ _ _ _ _ _ __
                First Name            Middle Name            Last Name




               Identify Legal Actions, Repossessions, and Foreclosures
 9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
    List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
     and contract disputes.

     l!f No
     0     Yes. Fill in the details.
                                                                    Nature of the case                   Court or agency                                Status of the ease


            Case title_ _ _ _ _ _ _ _ _ _ __                                                            Court Name
                                                                                                                                                        0   Pending

                                                                                                                                                        0   Onappeal

                                                                                                        Number    Street                                0   Concluded

            Case number
                                                                                                        City                   State   ZIP Code




            Case title_ _ _ _ _ _ _ _ _ _ __                                                            Court Name
                                                                                                                                                        0   Pending

                                                                                                                                                        0   Onappeal

                                                                                                        Number    Street                                0   Concluded

            Case number
                                                                                                        City                   State   ZIP Code



 10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
     Check all that apply and fill in the details below.

     l!1 No.    Go to line 11.
     0     Yes. Fill in the information below.

                                                                              Describe the property                                     Date          Value of tht property


                                                                                                                                                      $_ _ _ _ _ __
                 Creditor's Name



                 Number      Street                                           Explain what happened

                                                                              0    Property was repossessed.
                                                                              0    Property was foreclosed.
                                                                              0    Property was garnished.
                 City                               State   ZIP Code          0    Property was attached, seized, or levied.

                                                                              Describe the property                                     Date           Value of tht propel't)


                                                                                                                                                       $_ _ _ _ __
                 Creditor's Name



                 Number      Street
                                                                              Explain what happened

                                                                              0    Property was repossessed,
                                                                              0    Property was foreclosed.

                                                    State   ZIP Code
                                                                              0    Property was garnished.
                 City
                                                                              0    Property was attached, seized, or levied.




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 5
         Case 2:20-bk-52286                         Doc 1        Filed 05/02/20 Entered 05/05/20 09:20:52                                Desc Main
                                                                Document      Page 45 of 56
                  DEREK           LEE                    CRABTREE                                         Case number (if known), _ _ _ _ _ _ _ _ _ _ _ _ _ __
Debtor 1
                  First Name     Middle Name             Last Name




 11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
     accounts or refuse to make a payment because you owed a debt?
     ~ No
     0     Yes. Fill in the details.

                                                                 Describe the action the cretdltor took                       Date action      Amount
                                                                                                                              wastaken
           Creditor's Name


                                                                                                                                               $_ _ _ _ _ __
           Number     Street




           City                           State   ZIP Code       Last 4 digits of account number: XXXX-_ _ _ _


 12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
     creditors, a court-appointed receiver, a custodian, or another official?
     if    No
     0     Yes


l§fj              List Certain Gifts and Contributions


 13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
     if    No
     0     Yes. Fill in the details for each gift.


            Glftll with • wtal value of more than $600           Describe the glfta                                           Dates you gave      Value
            per person                                                                                                        theglfta



                                                                                                                                                 $_ _ _ _ _ _
           Person to Whom You Gave the Gift


                                                                                                                                                 $_ _ _ _ __


           Number     Street



           City                           State   ZIP Code


           Person's relationship to you


           Gifts with a total value of more than $600          , Describe the gifts                                           Dates you gave     Value
           per person                                                                                                         the gifts


                                                                                                                                                 $_ _ _ _ __
           Person to Whom You Gave the Gift


                                                                                                                                                 $_ _ _ __



           Number     Street



           City                           State   ZIP Code


           Person's relationship to you _ _ _ _ __



Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                 page 6
         Case 2:20-bk-52286                           Doc 1           Filed 05/02/20 Entered 05/05/20 09:20:52                                       Desc Main
                                                                     Document      Page 46 of 56
                    DEREK          LEE                        CRABTREE                                           Case number   (ifknown). _ _ _ _ _ _ _ _ _ _ _ _ _ __
Debtor 1
                    First Name     Middle Name                Last Name




 14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

     if     No
     D      Yes. Fill in the details for each gift or contribution.

                                                                     De&crlt. what you contributed                                        Date you
                                                                                                                                          contributed



                                                                                                                                                            $_ _ _ _ __
            Charity's Name


                                                                                                                                                            $_ _ _ _ _



            Number      Street




            City           State        ZIP Code




, , . , List Certain Losses


 15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
     disaster, or gambling?

     [g     No
     D      Yes. Fill in the details.


             Dncribe the properly you lost and                        De&crit. any Insurance coverage for the loss                        Date of your      Value of properly
             how the tou oc#Ufl'9d                                    lndude the amount that insurance has paid. List pending insurance
                                                                                                                                          loss              lost
                                                                      claims on line 33 of Schedule AIB: Property.


                                                                                                                                                            $_ _ _ __




                   List Certain Payments or Transfers

 16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
     you consulted about seeking bankruptcy or preparing a bankruptcy petition?
     Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

     liif   No
     D      Yes. Fill in the details.

                                                                      Description and value of any properly transfllrred                  Date payment or   Amount of payment
                                                                                                                                          transfer was
             Person Who Was Paid                                                                                                          made


             Number       Street                                                                                                                            $_ _ _ _ _ _


                                                                                                                                                            $_ _ _ _ __


             City                         State    ZIP Code



             Email or website address


             Person Who Made the Payment, if Not You



Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 7
       Case 2:20-bk-52286                           Doc 1           Filed 05/02/20 Entered 05/05/20 09:20:52                                Desc Main
                                                                   Document      Page 47 of 56
                    DEREK          LEE                      CRABTREE                                         Case number
Debtor 1                                                                                                                   (if known) _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                    First Name     Middle Name              Last Name




                                                                    Description and value of any property transferred               Dat& payment or        Amount of
                                                                                                                                    transfer was made      payment

            Person Who Was Paid
                                                                                                                                                          $._ _ _ __

            Number        Street
                                                                                                                                                          $_ _ _ _ __



            City                         State   ZIP Code




            Email or website address



            Person Who Made the Payment, if Not You



 17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
     promised to help you deal with your creditors or to make payments to your creditors?
     Do not include any payment or transfer that you listed on line 16.

     1B No
     D     Yes. Fill in the details.

                                                                   Description and value of any property transferred                Dat& payment or       Amount of payment
                                                                                                                                    transfer was
                                                                                                                                    made
            Person Who Was Paid


                                                                                                                                                          $._ _ _ __
            Number        Street


                                                                                                                                                          $_ _ _ _ _

             City                        State   ZIP Code

 18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
     transferred in the ordinary course of your business or financial affairs?
     Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
     Do not include gifts and transfers that you have already listed on this statement.
     iB No
     D     Yes. Fill in the details.

                                                                   Deacrtptlon and value of property         Describe any property or payments recelved      Date transfer
                                                                   transferred                               or debts paid In exchange                       was made
            Person Who Received Transfer


            Number        Street




            City                       State     ZIP Code


            Person's relationship to you _ _ _ _ __



            Person Who Received Transfer



            Number        Street




            City                         State   ZIP Code

            Person's relationship to you _ _ _ _ __

Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page B
           Case 2:20-bk-52286                       Doc 1           Filed 05/02/20 Entered 05/05/20 09:20:52                                    Desc Main
                                                                   Document      Page 48 of 56
                   DEREK           LEE                  CRABTREE                                               Case number (ff known),_ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Debtor 1
                   First Name      Middle Name              Last Name




 19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
     are a beneficiary? (These are often called asset-protection devices.)

     if    No
     D     Yes. Fill in the details.

                                                                    De&crlption and value of the property tramlferred                                         Date transfer
                                                                                                                                                              was made


           Name of trust




                List Certain Flnanclal Accounts, Instruments, Safe Deposit Boxes, and Storage Units

 20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
     closed, sold, moved, or transferred?
     Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
     brokerage houses, pension funds, cooperatives, associations, and other financial institutions.
     B No
     D     Yes. Fill in the details.

                                                                        Last 4 digits of account number   'TyJMtof account or       Date account was       Lot balance before
                                                                                                          Instrument                closed, sold, moved,   closing or nnsfer
                                                                                                                                    or tranaferred

            Name of Financial Institution
                                                                        XXXX-_ -         -      -         D Checking                                       $_ _ _ __

            Number        Street
                                                                                                          D Savings
                                                                                                          D Money market
                                                                                                          D Brokerage
            City                         State   ZIP Code                                                 Oother_ _ __



                                                                        XXXX-_ -         -      -         D Checking                                       $_ _ _ __
            Name of Financial Institution
                                                                                                          D Savings
            Number       Street                                                                           D Money market
                                                                                                          D Brokerage
                                                                                                          D Other_ _ __
            City                         State   ZIP Code

 21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
     securities, cash, or other valuables?
     !iif No
     D Yes. Fill in the details.
                                                                        Who else had access to it?                     DPcribe the contents                       Doyouatlll
                                                                                                                                                                  have It?

                                                                                                                                                                  D   No
            Name of Financial Institution                           Name
                                                                                                                                                                  D   Yes


            Number       Streat                                     Number     Street



                                                                    City         State       ZIP Code

            City                         State   ZIP Code



Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 9
           Case 2:20-bk-52286                         Doc 1            Filed 05/02/20 Entered 05/05/20 09:20:52                                       Desc Main
                                                                      Document      Page 49 of 56
                    DEREK           LEE                      CRABTREE                                                    Case number (if known), _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Debtor 1
                    First Name      Middle Name               Last Name




22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
     fl    No
     0     Yes. Fill in the details.
                                                                     Who else has or had accus to It?                         Describe the contents                    DoyoustlH
                                                                                                                                                                       have It?

                                                                                                                                                                        [J No
             Name of Storage Facility                                 Name
                                                                                                                                                                        CJ Yes
             Number       Street                                     Number    Street


                                                                     City State ZIP Code

             City                         State    ZIP Code



                      Identify Property You Hold or Control for Someone Else

 23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
     or hold in trust for someone.
     IS No
     [J Yes. Fill in the details.
                                                                     Whe,. is the property?                                   Describe the property                 Value


             Owner's Name                                                                                                                                           $_ _ __

                                                                   Number     Street
             Number        Street




                                                                    City                            State     ZIP Code
             City                         State    ZIP Code


                      Give Detalls About Environmental Information

 For the purpose of Part 10, the following definitions apply:
 •   Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
     hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
     including statutes or regulations controlling the cleanup of these substances, wastes, or material.

 •   Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
     utilize it or used to own, operate, or utilize it, including disposal sites.

 •   Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
     substance, hazardous material, pollutant, contaminant, or similar term.

 Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

 24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?


     !f No
     [J Yes. Fill in the details.
                                                                     Governmental unit                            Environmental law, if you know It                Date of notice




            Name of site                                            Governmental unit


            Number       Street                                     Number    Street


                                                                    City                   State   ZIP Code



            City                        State     ZIP Code




Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                            page 10
           Case 2:20-bk-52286                      Doc 1            Filed 05/02/20 Entered 05/05/20 09:20:52                                           Desc Main
                                                                   Document      Page 50 of 56
                   DEREK          LEE                  CRABTREE                                                       Case number (it known)_ _ _ _ _ _ _ _ _ _ _ _ _ __
Debtor 1
                   First Name     Middle Name              Last Name




 25. Have you notified any governmental unit of any release of hazardous material?

     liif No
     [J Yes. Fill in the details.
                                                                  Governmental unit                               Environmental law, If you know It                   Date of notlc&



            Name of site                                         Governmental unit


            Number       Street                                  Number     Street



                                                                 City                  State    ZIP Code


            City                        State   ZIP Code


 26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

     0     No
     [J    Yes. Fill in the details.
                                                                   Court or agency                                     Nature of the case

           Case title._ _ _ _ _ _ _ _ _ _ __
                                                                   Court Name
                                                                                                                                                                       [J   Pending

                                                                                                                                                                       [J   On appeal
                                                                   Number     Street                                                                                   [J   Concluded


           Case number                                             City                        State   ZIP Code



                     Give Detalla About Your Bualneu or Connections to Any Bualneaa
 27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
           [J   A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
           [J   A member of a limited liability company {LLC) or limited liability partnership (LLP)
           [J   A partner in a partnership
           [J   An officer, director, or managing executive of a corporation
           [J An owner of at least 5% of the voting or equity securities of a corporation
     1H No. None of the above applies. Go to Part 12.
     [J Yes. Check all that apply above and fill in the details below for each business.
                                                                   Describe the nature of the business                               Employer Identification number
                                                                                                                                     Do not Include Social Security number or ITIN,
            Business Name

                                                                                                                                     EIN:
            Number       Street
                                                                   Name of accountant or bookkasper                                  Dates business existed


                                                                                                                                     From               To _ __
            City                        State   ZIP Code

                                                                   Describe the nature of the business                               Emplov-r ldentlflcatiOn number
                                                                                                                                     Do not include Social Security number or ITIN.
            Business Name

                                                                                                                                     EIN: _ _ _ _ _ _ _ _ _
            Number       Street
                                                                   Name of accountant or bookkoper                                   Dates business existed


                                                                                                                                     From               To _ __
            City                        State   ZIP Code


Official Form 107                                 Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                   page 11
           Case 2:20-bk-52286                       Doc 1           Filed 05/02/20 Entered 05/05/20 09:20:52                                 Desc Main
                                                                   Document      Page 51 of 56
                DEREK              LEE                  CRABTREE                                               Case number (it known),_ _ _ _ _ _ _ _ _ _ _ _ _ __
Debtor 1
                   First Name      Middle Name              Last Name




                                                                    Describe: the nature of.the business                   Employer Identification numlktr
                                                                                                                           Do not include Social Security number or mN.
            Business Name
                                                                                                                           EIN: _ _ _ _ _ _ _ _ _

            Number        Street
                                                                    Name of accountant or bookkeeper                       Dates business existed



                                                                                                                           From               To _ __
            City                         State   ZIP Code




 28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
     institutions, creditors, or other parties.

     ef    No
     0     Yes. Fill in the details below.

                                                                    Date Issued



            Name                                                    MM/ DD/YYYY



            Number        Street




            City                         State   ZIP Code




                   Sign Below

      I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the
      answers are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud
      in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                                                                  JC
            Signature of Debtor 1                                                      Signature of Debtor 2


                                                                                       Date _ _ _ _ __

      Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

      0 No
      IS     Yes


      Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
      fiNo
      0     Yes. Name of person,_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _. Attach the Bankruptcy Petition Preparer's Notice,
                                                                                 Declaration, and Signature (Official Form 119).




Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 12
      Case 2:20-bk-52286               Doc 1    Filed 05/02/20 Entered 05/05/20 09:20:52   Desc Main
Re: Derek Lee Crabtree                         Document      Page 52 of 56

Overflow - Statement of Financial Affairs
Question 2:

  A       2686 Prendergast Place

  C       Reynoldsburg

  D       OH

 E        43068

  F       2019 02 28




OvArflnw - ~t::itAmAnt of Financial Affairs                                                        Paoe 1 of 1
         Case 2:20-bk-52286                   Doc 1         Filed 05/02/20 Entered 05/05/20 09:20:52                                     Desc Main
                                                           Document      Page 53 of 56
  Fill in this information to identify your case:                                                       Check one box only as directed in this form and in
                                                                                                        Form 122A-1 Supp:
 Debtor 1           DEREK                    LEE                     CRABTREE
                     First Name              Middle Name             Last Name
                                                                                                     liii:I    1. There is no presumption of abuse.
 Debtor 2
 (Spouse, if filing) Fir,t Name              Middle Name             last Name                       D         2. The calculation to determine if a presumption of
                                                                                                                  abuse applies will be made under Chapter 7
 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF OHIO
                                                                                 (State)
                                                                                                                  Means Test Calculation (Official Form 122A-2).
 Case number                                                                                         D         3. The Means Test does not apply now because of
  (If known)
                                                                                                                  qualified military service but it could apply later.



                                                                                                     D Check if this is an amended filing

Official Form 122A-1
Chapter 7 Statement of Your Current Monthly Income                                                                                                                  04/20
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more
space is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any
additional pages, write your name and case number (if known). If you believe that you are exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military service, complete and file Statement of Exemption from Presumption of
Abuse Under§ 707(b)(2) (Official Form 122A-1Supp) with this form.

                   Calculate Your Current Monthly Income

   1. What is your marital and filing status? Check one only.
        D      Not married. Fill out Column A, lines 2-11.
        D      Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.

        0      Married and your spouse is NOT filing with you. You and your spouse are:

               0    Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.

               D    Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare
                    under penalty of pe~ury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
                    spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B).

        FIii mttte average monthly income that you received from all sources, derived during Ille 6 full monlhs before you file Ibis
        benkruptqy        ~se.11 U.S.C. § 101 (10A). For example, if you are filing on September 15, the 6-month period would be March 1 through
        August 31. lfthe amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6.
        Fill In.the result, Do not include any income amount more than once. For example, if both spouses own the same rental property; put the
        income from th1:1t property in one column only. If you have nothing to report for any line, Write $0 in the space.
                                                                                                              Column A            ColumnB
                                                                                                          Debtor1                 Debtor2or
                                                                                                                                  non.fifing spouse
   2. Your gross wages, salary, tips, bonuses, overtime, and commissions
        (before all payroll deductions).                                                                      $   2142.83           $_ _ __

   3. Alimony and maintenance payments. Do not include payments from a spouse if
      Column B is filled in.
                                                                                                              $       0.00          $_ _ _ _

   4. All amounts from any source which are regularly paid for household expenses
      of you or your dependents, including child support. Include regular contributions
       from an unmarried partner, members of your household, your dependents, parents,
       and roommates. Include regular contributions from a spouse only if Column B is not
                                                                                                              $    600.00           $_ _ __
       filled in. Do not include payments you listed on line 3.

   5. Net income from operating a business, profession,
                                                                     Debtor 1         Debtor2
        or farm
        Gross receipts (before all deductions)                         $   0.00        $_ _
       Ordinary and necessary operating expenses                    - $JLllO- $_ _
                                                                                                Copy
        Net monthly income from a business, profession, or farm        $   0.00        $_ _     here~         $       0.00          $

   6. Net income from rental and other real property                                  Debtor2
                                                                     Df~r_QQ           $_ _
        Gross receipts (before all deductions)
        Ordinary and necessary operating expenses                   -$JLll()-$_ _
                                                                                                Copy
        Net monthly income from rental or other real property          $   0.00        $_ _     here~         $       0.00          $
  7.   Interest, dividends, and royalties                                                                     $       0.00          $



Official Form 122A-1                           Chapter 7 Statement of Your Current Monthly Income                                                          page 1
        Case 2:20-bk-52286                                         Doc 1              Filed 05/02/20 Entered 05/05/20 09:20:52                                                         Desc Main
                                                                                     Document      Page 54 of 56

                   DEREK                   LEE                            CRABTREE                                            Case number (if known), _ _ _ _ _ _ _ _ _ _ _ _ __
Debtor 1
                   First Name              Middle Name                     Last Name



                                                                                                                                   Column A                                   Column B
                                                                                                                                   Debtor 1                                   Oebtor2or
                                                                                                                                                                              non.filing apouse

   8. Unemployment compensation                                                                                                       $._ _         o_.o_o                      $._ _. .=,0.:. . : .0-=-0
        Do not enter the amount if you contend that the amount received was a benefit
        under the Social Security Act. Instead, list it here: ................................ --&-
            For you..................................................................................   $       0.00
            For your spouse ..................................................................          $_ _ _ _0_._0_0_
   9.   Pension or retirement income. Do not include any amount received that was a
        benefit under the Social Security Act. Also, except as stated in the next sentence, do
        not include any compensation, pension, pay, annuity, or allowance paid by the
        United States Government in connection with a disability, combat-related injury or
        disability, or death of a member of the uniformed services. If you received any retired
        pay paid under chapter 61 of title 10, then include that pay only to the extent that it
        does not exceed the amount of retired pay to which you would otherwise be entitled if
        retired under any provision of title 10 other than chapter 61 of that title.                                                  $_     ____.:. .0:. . :. .0.c. . 0        $._ __::0.:. . :.0:. . :. 0
   10. Income from all other sources not listed above. Specify the source and amount.
       Do not include any benefits received under the Social Security Act; payments made
       under the Federal law relating to the national emergency declared by the President
       under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the
       coronavirus disease 2019 (COVID-19); payments received as a victim of a war crime, a
       crime against humanity, or international or domestic terrorism; or compensation,
       pension, pay, annuity, or allowance paid by the United States Government in connection
       with a disability, combat-related injury or disability, or death of a member of the
       uniformed services. If necessary, list other sources on a separate page and put the total
       below.
                                                                                                                                      $           0.00                          $                0.00
                                                                                                                                      $                                         $
           Total amounts from separate pages, if any.                                                                              +$                                         +$

   11. Calculate your total current monthly income. Add lines 2 through 10 for each
       column. Then add the total for Column A to the total for Column B.                                                             $ 2742.83                            !+[~'-====o=.o=o:..JI =I               $     2742.831
                                                                                                                                                                                                                  Total current
                                                                                                                                                                                                                  monthly Income

                     Determine Whether the Means Test Applies to You

   12. Calculate your current monthly income for the year. Follow these steps:
        12a.       Copy your total current monthly income from line 11 ...................................................................................... Copy line 11 here~                              $        2742.83
                   Multiply by 12 (the number of months in a year).                                                                                                                                           X       12
        12b.       The result is your annual income for this part of the form.                                                                                                                  12b.          $       32913.96

   13. Calculate the median family income that applies to you. Follow these steps:

        Fill in the state in which you live.                                                            jOH

        Fill in the number of people in your household.

        Fill in the median family income for your state and size of household .................................................................................................. 13.                          $       63514.00
        To find a list of applicable median income amounts, go online using the link specified in the separate
        instructions for this form. This list may also be available at the bankruptcy clerk's office.

   14. How do the lines compare?

        14a. tzl Line 12b is less than or equal to line 13. On the top of page 1. check box 1, There is no presumption of abuse.
                 Go to Part 3. Do NOT fill out or file Official Form 122A-2.


        14b.   0       Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                       Go to Part 3 and fill out Form 122A-2.




Official Form 122A-1                                                 Chapter 7 Statement of Your Current Monthly Income                                                                                            page 2
           Case 2:20-bk-52286                 Doc 1       Filed 05/02/20 Entered 05/05/20 09:20:52                            Desc Main
                                                         Document      Page 55 of 56

              DEREK           LEE                CRABTREE                                      Case number (ff known), _ _ _ _ _ _ _ _ _ _ _ _ _ __
Debtor 1
              FiratName       Middle Name        Last Name




                Sign Below

              By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.




                   Signature of Debtor 1                                                       Signature of Debtor 2


                   Date   cJ',{tJ{ L2,J} 2.J}                                                  Date _ _ _ _ _ __
                          MM/ DD      /YYYY                                                         MM/ DD /YYYY


                   If you checked line 14a, do NOT fill out or file Form 122A-2.
                   If you checked line 14b, fill out Form 122A-2 and file it with this form.




Official Form 122A-1                          Chapter 7 Statement of Your Current Monthly Income                                               page 3
                                    Case 2:20-bk-52286                                     Doc 1    Filed 05/02/20 Entered 05/05/20 09:20:52       Desc Main
                                                                                                   Document      Page 56 of 56                         l
I
                             ll> &Bll &lt0 l (56 5905 5056
                                                                                           ;




              1111111
                   l::l3BWnN :•;DNl>IOVl::l.l SdSn
                                                  II Ill IIIll
                                                                                           )

                                              us~-C:Ot>St> HO NO.1A'V0                     .
                                                            .lSOl::l&MOU                   ·.

                                                                                '0.L
                                                                              dlHS

              I   LLO:>I




9000
                                                  oi1so1so :,wa A~3All30 03.L03dX3         •
zo 0E:"E:t

          @AVO·l 71'111\1 A.Lll:IOll:ld                                                .'
              •lF'\S,_
              ;,;; OlllD/gQ
                   9fll'8J08fil:G
              9000 890CV S
               AVO-l Wd
              0S"L$
              3~v1sod s·n
                                     §; :.,
                                     o,


                                     E:
                                     ~.
                                              .
                                                  .
                                                                        d              :
                                                                                                   ~
                                                                                                   V)
                                                                                                           "
                                                                                                           u
                                                                                                           ::;--
                                                                                                           1.__j'-.,

                                                                                                           :::r                         Cl)
                                                                                                   ~
                                                                                                    '-
                                                                                                                                      ~
                                                                                                   s                                    0)
                                                                                                   7""'

                                                                                                           --I.,                      LL:
                                                                                                                                         e
                                                                                                   r,
                                                                                                   ~

                                                                                                   •.:s
                                                                                                            ~


                                                                                                            C
                                                                                                                                      ..........
                                                                                                                                        eca
                                                                                                             \   '-,.
                                                                                                           ~
                                                                                                   ~
                                                                                                                                      0
                                                                                                             ;::;
                                                                                                   '"'\I   C.                         5
                                                                                                                                      ·--3:
                                                                                                                                        Cl)


                  -        ~
                  <..:i... \:,
                                                                                                                                      =sC:
                           s;::.                                                                                                        ca
      ~
                  --l..        {\:,

                               'v--                                                                                                   :x::
     V
     (_.




      ....,
     '·            -~
                   ._
 \.j              Q_


 -----..,. ''-->
    \-
            .,,
     -.:\)
    -·""
"'·--""
                  '<)
                  •:\) Q'.
                                    '.j'
